Exhibit 10.7



PURCHASE AND ASSUMPTION AGREEMENT

WHOLE BANK

ALL DEPOSITS

AMONG

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF THE TATTNALL BANK, REIDSVILLE, GEORGIA,

FEDERAL DEPOSIT INSURANCE CORPORATION,

AND

HERITAGEBANK OF THE SOUTH, ALBANY, GEORGIA

DATED AS OF

DECEMBER 4, 2009

--------------------------------------------------------------------------------



TABLE OF CONTENTS ARTICLE I   DEFINITIONS 2   ARTICLE II ASSUMPTION OF
LIABILITIES 9   2.1 Liabilities Assumed by Assuming Bank 9 2.2 Interest on
Deposit Liabilities 10 2.3 Unclaimed Deposits 11 2.4 Employee Benefit Plans 11  
ARTICLE III PURCHASE OF ASSETS 11   3.1 Assets Purchased by Assuming Bank 11 3.2
Asset Purchase Price 12 3.3 Manner of Conveyance; Limited Warranty; Nonrecourse;
Etc. 12 3.4 Puts of Assets to the Receiver 12 3.5 Assets Not Purchased by
Assuming Bank 15

3.6

Assets Essential to Receiver

16

  ARTICLE IV ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS 17   4.1 Continuation
of Banking Business 17 4.2 Agreement with Respect to Credit Card Business 17 4.3
Agreement with Respect to Safe Deposit 17 4.4 Agreement with Respect to
Safekeeping Business 18 4.5 Agreement with Respect to Trust Business 18 4.6
Agreement with Respect to Bank Premises 18 4.7 Agreement with Respect to Leased
Data Processing Equipment 21 4.8 Agreement with Respect to Certain Existing
Agreements 22 4.9 Informational Tax Reporting 23 4.10 Insurance 23 4.11 Services
for Receiver and Corporation 23 4.12 Agreement with Respect to Continuation of
Group Health Plan Coverage for Former Employees 23 4.13 Agreement with Respect
to Interim Asset Servicing 24



ii Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06

Reidsville, Georgia

October 18, 2009

--------------------------------------------------------------------------------



ARTICLE V   DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK 24   5.1
Payment of Checks, Drafts and Orders 24 5.2 Certain Agreements Related to
Deposits 25 5.3 Notice to Depositors 25   ARTICLE VI RECORDS 25   6.1 Transfer
of Records 25 6.2 Delivery of Assigned Records 26 6.3 Preservation of Records 26
6.4 Access to Records; Copies 26   ARTICLE VII BID; INITIAL PAYMENT 27   ARTICLE
VIII ADJUSTMENTS 27   8.1 Pro Forma Statement 27 8.2 Correction of Errors and
Omissions; Other Liabilities 27 8.3 Payments 28 8.4 Interest 28 8.5 Subsequent
Adjustments 28   ARTICLE IX CONTINUING COOPERATION 28   9.1 General Matters 28
9.2 Additional Title Documents 29 9.3 Claims and Suits 29 9.4 Payment of
Deposits 29 9.5 Withheld Payments 29 9.6 Proceedings with Respect to Certain
Assets and Liabilities 30 9.7 Information 30   ARTICLE X CONDITION PRECEDENT 31
  ARTICLE XI REPRESENTATIONS AND WARRANTIES OF THE ASSUMING BANK 31   ARTICLE
XII INDEMNIFICATION 32   12.1 Indemnification of Indemnitees 32 12.2 Conditions
Precedent to Indemnification 35 12.3 No Additional Warranty 36



iii Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville,
Georgia October 18, 2009

--------------------------------------------------------------------------------



12.4   Indemnification of Corporation and Receiver 36 12.5 Obligations
Supplemental 36 12.6 Criminal Claims 37 12.7 Limited Guaranty of the Corporation
37 12.8 Subrogation 37   ARTICLE XIII MISCELLANEOUS 37   13.1 Entire Agreement
37 13.2 Headings 37 13.3 Counterparts 37 13.4 Governing Law 38 13.5 Successors
38 13.6 Modification; Assignment 38 13.7 Notice 38 13.8 Manner of Payment 39
13.9 Costs, Fees and Expenses 39 13.10 Waiver 39 13.11 Severability 39 13.12
Term of Agreement 39 13.13 Survival of Covenants, Etc. 40   SCHEDULES   2.1
Certain Liabilities Assumed 42 2.1(a) Excluded Deposit Liability Accounts 43 3.1
Certain Assets Purchased 45 3.2 Purchase Price of Assets or Assets 46 3.5(l)
Excluded Private Label Asset-Backed Securities 48   EXHIBITS   23A Final Notice
Letter 49 2.3B Affidavit of Mailing 51 3.2(c) Valuation of Certain Qualified
Financial Contracts 52 4.13 Interim Asset Servicing Arrangement 54



iv Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



PURCHASE AND ASSUMPTION AGREEMENT


WHOLE BANK


ALL DEPOSITS

THIS AGREEMENT, made and entered into as of the 4th day of December, 2009, by
and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER of THE TATTNALL
BANK, REIDSVILLE, GEORGIA (the "Receiver"), HERITAGEBANK OF THE SOUTH, organized
under the laws of the State of Georgia, and having its principal place of
business in Albany, Georgia (the "Assuming Bank"), and the FEDERAL DEPOSIT
INSURANCE CORPORATION, organized under the laws of the United States of America
and having its principal office in Washington, D.C., acting in its corporate
capacity (the "Corporation").

WITNESSETH:

WHEREAS, on Bank Closing, the Chartering Authority closed The Tattnall Bank,
Reidsville, Georgia (the "Failed Bank") pursuant to applicable law and the
Corporation was appointed Receiver thereof; and

WHEREAS, the Assuming Bank desires to purchase certain assets and assume certain
deposit and other liabilities of the Failed Bank on the terms and conditions set
forth in this Agreement; and

WHEREAS, pursuant to 12 U.S.C. Section 1823(c)(2)(A), the Corporation may
provide assistance to the Assuming Bank to facilitate the transactions
contemplated by this Agreement, which assistance may include indemnification
pursuant to Article XII; and

WHEREAS, the Board of Directors of the Corporation (the "Board") has determined
to provide assistance to the Assuming Bank on the terms and subject to the
conditions set forth in this Agreement; and

WHEREAS, the Board has determined pursuant to 12 U.S.C. Section 1823(c)(4)(A)
that such assistance is necessary to meet the obligation of the Corporation to
provide insurance coverage for the insured deposits in the Failed Bank and is
the least costly to the deposit insurance fund of all possible methods for
meeting such obligation.



1 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Capitalized terms used in this Agreement shall have the meanings set forth in
this Article I, or elsewhere in this Agreement. As used herein, words imparting
the singular include the plural and vice versa.

"Accounting Records" means the general ledger and subsidiary ledgers and
supporting schedules which support the general ledger balances.

"Acquired Subsidiaries" means Subsidiaries of the Failed Bank acquired pursuant
to Section 3.1.

"Affiliate" of any Person means any director, officer, or employee of that
Person and any other Person (i) who is directly or indirectly controlling, or
controlled by, or under direct or indirect common control with, such Person, or
(ii) who is an affiliate of such Person as the term "affiliate" is defined in
Section 2 of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. Section
1841.

"Agreement" means this Purchase and Assumption Agreement by and among the
Assuming Bank, the Corporation and the Receiver, as amended or otherwise
modified from time to time.

"Assets" means all assets of the Failed Bank purchased pursuant to Section 3.1.
Assets owned by Subsidiaries of the Failed Bank are not "Assets" within the
meaning of this definition.

"Assumed Deposits" means Deposits.

"Bank Closing" means the close of business of the Failed Bank on the date on
which the Chartering Authority closed such institution.

“Bank Premises” means the banking houses, drive-in banking facilities, and
teller facilities (staffed or automated) together with appurtenant parking,
storage and service facilities and structures connecting remote facilities to
banking houses, and land on which the foregoing are located, that are owned or
leased by the Failed Bank and that have formerly been utilized, are currently
utilized, or are intended to be utilized in the future by the Failed Bank as
shown on the Accounting Record of the Failed Bank as of Bank Closing.

"Bid Amount" has the meaning provided in Article VII.



2 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



"Book Value" means, with respect to any Asset and any Liability Assumed, the
dollar amount thereof stated on the Accounting Records of the Failed Bank. The
Book Value of any item shall be determined as of Bank Closing after adjustments
made by the Receiver for differences in accounts, suspense items, unposted
debits and credits, and other similar adjustments or corrections and for
setoffs, whether voluntary or involuntary. The Book Value of a Subsidiary of the
Failed Bank acquired by the Assuming Bank shall be determined from the
investment in subsidiary and related accounts on the "bank only"
(unconsolidated) balance sheet of the Failed Bank based on the equity method of
accounting. Without limiting the generality of the foregoing, (i) the Book Value
of a Liability Assumed shall include all accrued and unpaid interest thereon as
of Bank Closing, and (ii) the Book Value of a Loan shall reflect adjustments for
earned interest, or unearned interest (as it relates to the "rule of 78s" or
add-on-interest loans, as applicable), if any, as of Bank Closing, adjustments
for the portion of earned or unearned loan-related credit life and/or disability
insurance premiums, if any, attributable to the Failed Bank as of Bank Closing,
and adjustments for Failed Bank Advances, if any, in each case as determined for
financial reporting purposes. The Book Value of an Asset shall not include any
adjustment for loan premiums, discounts or any related deferred income, fees or
expenses, or general or specific reserves on the Accounting Records of the
Failed Bank.

"Business Day" means a day other than a Saturday, Sunday, Federal legal holiday
or legal holiday under the laws of the State where the Failed Bank is located,
or a day on which the principal office of the Corporation is closed.

"Chartering Authority" means (i) with respect to a national bank, the Office of
the Comptroller of the Currency, (ii) with respect to a Federal savings
association or savings bank, the Office of Thrift Supervision, (iii) with
respect to a bank or savings institution chartered by a State, the agency of
such State charged with primary responsibility for regulating and/or closing
banks or savings institutions, as the case may be, (iv) the Corporation in
accordance with 12 U.S.C. Section 1821(c), with regard to self appointment, or
(v) the appropriate Federal banking agency in accordance with 12 U.S.C.
1821(c)(9).

"Commitment" means the unfunded portion of a line of credit or other commitment
reflected on the books and records of the Failed Bank to make an extension of
credit (or additional advances with respect to a Loan) that was legally binding
on the Failed Bank as of Bank Closing, other than extensions of credit pursuant
to the credit card business and overdraft protection plans of the Failed Bank,
if any.



3 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



"Credit Documents" mean the agreements, instruments, certificates or other
documents at any time evidencing or otherwise relating to, governing or executed
in connection with or as security for, a Loan, including without limitation
notes, bonds, loan agreements, letter of credit applications, lease financing
contracts, banker's acceptances, drafts, interest protection agreements,
currency exchange agreements, repurchase agreements, reverse repurchase
agreements, guarantees, deeds of trust, mortgages, assignments, security
agreements, pledges, subordination or priority agreements, lien priority
agreements, undertakings, security instruments, certificates, documents, legal
opinions, participation agreements and intercreditor agreements, and all
amendments, modifications, renewals, extensions, rearrangements, and
substitutions with respect to any of the foregoing

."Credit File" means all Credit Documents and all other credit, collateral, or
insurance documents in the possession or custody of the Assuming Bank, or any of
its Subsidiaries or Affiliates, relating to an Asset or a Loan included in a Put
Notice, or copies of any thereof.

"Data Processing Lease" means any lease or licensing agreement, binding on the
Failed Bank as of Bank Closing, the subject of which is data processing
equipment or computer hardware or software used in connection with data
processing activities. A lease or licensing agreement for computer software used
in connection with data processing activities shall constitute a Data Processing
Lease regardless of whether such lease or licensing agreement also covers data
processing equipment.

"Deposit" means a deposit as defined in 12 U.S.C. Section 1813(l), including
without limitation, outstanding cashier's checks and other official checks and
all uncollected items included in the depositors' balances and credited on the
books and records of the Failed Bank; provided, that the term "Deposit" shall
not include all or any portion of those deposit balances which, in the
discretion of the Receiver or the Corporation, (i) may be required to satisfy it
for any liquidated or contingent liability of any depositor arising from an
unauthorized or unlawful transaction, or (ii) may be needed to provide payment
of any liability of any depositor to the Failed Bank or the Receiver, including
the liability of any depositor as a director or officer of the Failed Bank,
whether or not the amount of the liability is or can be determined as of Bank
Closing.

"Failed Bank Advances" means the total sums paid by the Failed Bank to (i)
protect its lien position, (ii) pay ad valorem taxes and hazard insurance, and
(iii) pay credit life insurance, accident and health insurance, and vendor's
single interest insurance.

"Fair Market Value" means (i)(a) “Market Value” as defined in the regulation
prescribing the standards for real estate appraisals used in federally related
transactions, 12 C.F.R. § 323.2(g), and accordingly shall mean the most probable
price which a property should bring in a competitive and open market under all
conditions requisite to a fair sale, the buyer and seller each acting prudently
and knowledgeably, and assuming the price is not affected by undue stimulus.
Implicit in this definition is the consummation of a sale as of a specified date
and the passing of title from seller to buyer under conditions whereby:

  (1) Buyer and seller are typically motivated; (2) Both parties are well
informed or well advised, and acting in what they consider their own best
interests; (3) A reasonable time is allowed for exposure in the open market; (4)
Payment is made in terms of cash in U.S. dollars or in terms of financial
arrangements comparable thereto; and (5) The price represents the normal
consideration for the property sold unaffected by special or creative financing
or sales concessions granted by anyone associated with the sale;



4 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



as determined as of Bank Closing by an appraiser mutually acceptable to the
Receiver and the Assuming Bank; any costs and fees associated with such
determination shall be shared equally by the Receiver and the Assuming Bank, and
(b) which, with respect to Bank Premises (to the extent, if any, that Bank
Premises are purchased utilizing this valuation method), shall be determined not
later than sixty (60) days after Bank Closing by an appraiser selected by the
Receiver and the Assuming Bank within seven (7) days after Bank Closing; or (ii)
with respect to property other than Bank Premises purchased utilizing this
valuation method, the price therefor as established by the Receiver and agreed
to by the Assuming Bank, or in the absence of such agreement, as determined in
accordance with clause (i)(a) above.

"Fixtures" means those leasehold improvements, additions, alterations and
installations constituting all or a part of Bank Premises and which were
acquired, added, built, installed or purchased at the expense of the Failed
Bank, regardless of the holder of legal title thereto as of Bank Closing.

"Furniture and Equipment" means the furniture and equipment (other than Safe
Deposit Boxes, motor vehicles, and leased data processing equipment, including
hardware and software), leased or owned by the Failed Bank and reflected on the
books of the Failed Bank as of Bank Closing, including without limitation
automated teller machines, carpeting, furniture, office machinery (including
personal computers), shelving, office supplies, telephone, surveillance and
security systems, and artwork.

"Indemnitees" means, except as provided in paragraph (11) of Section 12.1(b),
(i) the Assuming Bank, (ii) the Subsidiaries and Affiliates of the Assuming Bank
other than any Subsidiaries or Affiliates of the Failed Bank that are or become
Subsidiaries or Affiliates of the Assuming Bank, and (iii) the directors,
officers, employees and agents of the Assuming Bank and its Subsidiaries and
Affiliates who are not also present or former directors, officers, employees or
agents of the Failed Bank or of any Subsidiary or Affiliate of the Failed Bank.

"Information Package" means the most recent compilation of financial and other
data with respect to the Failed Bank, including any amendments or supplements
thereto, provided to the Assuming Bank by the Corporation on the web site used
by the Corporation to market the Failed Bank to potential acquirers.

"Initial Payment" means the payment made pursuant to Article VII (based on the
best information available as of Bank Closing), the amount of which shall be
either (i) if the Bid Amount is positive, the aggregate Book Value of the
Liabilities Assumed minus the sum of the aggregate purchase price of the Assets
and assets purchased and the positive Bid Amount, or (ii)      if the Bid Amount
is negative, the sum of the aggregate Book Value of the Liabilities Assumed and
the negative Bid Amount minus the aggregate purchase price of the Assets and
assets purchased. The Initial Payment shall be payable by the Corporation to the
Assuming Bank if (i) the Liabilities Assumed are greater than the sum of the
positive Bid Amount and the Assets and assets purchased, or if (ii) the sum of
the Liabilities Assumed and the negative Bid Amount are greater than the Assets
and assets purchased. The Initial Payment shall be payable by theAssuming Bank
to the Corporation if (i) the Liabilities Assumed are less than the sum of the
positive Bid Amount and the Assets and assets purchased, or if (ii) the sum of
the Liabilities Assumed and the negative Bid Amount is less than the Assets and
assets purchased. Such Initial Payment shall be subject to adjustment as
provided in Article VIII.

5

Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



"Legal Balance" means the amount of indebtedness legally owed by an Obligor with
respect to a Loan, including principal and accrued and unpaid interest, late
fees, attorneys' fees and expenses, taxes, insurance premiums, and similar
charges, if any.

"Liabilities Assumed" has the meaning provided in Section 2.1.

"Lien" means any mortgage, lien, pledge, charge, assignment for security
purposes, security interest, or encumbrance of any kind with respect to an
Asset, including any conditional sale agreement or capital lease or other title
retention agreement relating to such Asset.

"Loans" means all of the following owed to or held by the Failed Bank as of Bank
Closing:

(i)                          loans (including loans which have been charged off
the Accounting Records of the Failed Bank in whole or in part prior to October
1, 2009), participation agreements, interests in participations, overdrafts of
customers (including but not limited to overdrafts made pursuant to an overdraft
protection plan or similar extensions of credit in connection with a deposit
account), revolving commercial lines of credit, home equity lines of credit,
Commitments, United States and/or State-guaranteed student loans, and lease
financing contracts;

(ii)                         all Liens, rights (including rights of set-off),
remedies, powers, privileges, demands, claims, priorities, equities and benefits
owned or held by, or accruing or to accrue to or for the benefit of, the holder
of the obligations or instruments referred to in clause (i) above, including but
not limited to those arising under or based upon Credit Documents, casualty
insurance policies and binders, standby letters of credit, mortgagee title
insurance policies and binders, payment bonds and performance bonds at any time
and from time to time existing with respect to any of the obligations or
instruments referred to in clause (i) above; and

(iii)                        all amendments, modifications, renewals,
extensions, refinancings, and refundings of or for any of the foregoing;



provided, that there shall be excluded from the definition of "Loans" amounts
owing under Qualified Financial Contracts.

"New Loans" means Loans made by the Failed Bank subsequent to October 1, 2009
that are not continuations, amendments, modifications, renewals, extensions,
refinancings, restructurings, or refundings of or for any then existing Loan.



6 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



"Obligor" means each Person liable for the full or partial payment or
performance of any Loan, whether such Person is obligated directly, indirectly,
primarily, secondarily, jointly, or severally.

"Other Real Estate" means all interests in real estate (other than Bank Premises
and Fixtures), including but not limited to mineral rights, leasehold rights,
condominium and cooperative interests, air rights and development rights that
are owned by the Failed Bank.

"Payment Date" means the first Business Day after Bank Closing.

"Person" means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, or
government or any agency or political subdivision thereof, excluding the
Corporation.

"Primary Indemnitor" means any Person (other than the Assuming Bank or any of
its Affiliates) who is obligated to indemnify or insure, or otherwise make
payments (including payments on account of claims made against) to or on behalf
of any Person in connection with the claims covered under Article XII, including
without limitation any insurer issuing any directors and officers liability
policy or any Person issuing a financial institution bond or banker's blanket
bond.

"Put Date" has the meaning provided in Section 3.4.

"Put Notice" has the meaning provided in Section 3.4.

"Qualified Financial Contract" means a qualified financial contract as defined
in 12 U.S.C. Section 1821(e)(8)(D).

"Record" means any document, microfiche, microfilm and computer records
(including but not limited to magnetic tape, disc storage, card forms and
printed copy) of the Failed Bank generated or maintained by the Failed Bank that
is owned by or in the possession of the Receiver at Bank Closing.

"Related Liability" with respect to any Asset means any liability existing and
reflected on the Accounting Records of the Failed Bank as of Bank Closing for
(i) indebtedness secured by mortgages, deeds of trust, chattel mortgages,
security interests or other liens on or affecting such Asset, (ii) ad valorem
taxes applicable to such Asset, and (iii) any other obligation determined by the
Receiver to be directly related to such Asset.

"Related Liability Amount" with respect to any Related Liability on the books of
the Assuming Bank, means the amount of such Related Liability as stated on the
Accounting Records of the Assuming Bank (as maintained in accordance with
generally accepted accounting principles) as of the date as of which the Related
Liability Amount is being determined. With respect to a liability that relates
to more than one asset, the amount of such Related Liability shall be allocated
among such assets for the purpose of determining the Related Liability Amount
with respect to any one of such assets. Such allocation shall be made by
specific allocation, where determinable, and otherwise shall be pro rata based
upon the dollar amount of such assets stated on the Accounting Records of the
entity that owns such asset.



7 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



"Repurchase Price" means with respect to any Asset or asset, which shall be
determined by the Receiver, the lesser of (a) or (b):

(a)                          (i) in the event of a negative Bid Amount, the
amount paid by the Assuming Bank, discounted by a percentage equal to the
quotient produced by dividing the Assuming Bank's Bid Amount by the aggregate
Book Value of the Risk Assets of the Failed Bank;

(ii) in the event of a negative Bid Amount, the amount resulting from (a)(i),
above, or in the event of a positive Bid Amount, the amount paid by the Assuming
Bank, (x) for a Loan, shall be decreased by any portion of the Loan classified
"loss" and by one-half of any portion of the Loan classified "doubtful" as of
the date of the most recent pertinent data made available to the Assuming Bank
as part of the Information Package, and (y) for any Asset or asset, including a
Loan, decreased by the amount of any money received with respect thereto since
Bank Closing and, if the Asset is a Loan or other interest bearing or earning
asset, the resulting amount shall then be increased or decreased, as the case
may be, by interest or discount (whichever is applicable) accrued from and after
Bank Closing at the lower of: (i) the contract rate with respect to such Asset,
or (ii) the Settlement Interest Rate; net proceeds received by or due to the
Assuming Bank from the sale of collateral, any forgiveness of debt, or otherwise
shall be deemed money received by the Assuming Bank; or

(b)                          the dollar amount thereof stated on the Accounting
Records of the Assuming Bank as of the date as of which the Repurchase Price is
being determined, as maintained in accordance with generally accepted accounting
principles, and, if the asset is a Loan, regardless of the Legal Balance thereof
and adjusted in the same manner as the Book Value of a Failed Bank Loan would be
adjusted hereunder.

Provided, however, (b), above, shall not be applicable and the Bid Amount shall
be considered to have been positive for Loans repurchased pursuant to Section
3.4(a).

"Risk Assets" means (i) all Loans purchased hereunder, excluding (a) New Loans
and (b) Loans to the extent secured by Assumed Deposits (and not included in
(i)(a)), plus (ii) the Accrued Interest Receivable, Prepaid Expense, Other
Assets as set forth in the Information Package.

"Safe Deposit Boxes" means the safe deposit boxes of the Failed Bank, if any,
including the removable safe deposit boxes and safe deposit stacks in the Failed
Bank's vault(s), all rights and benefits under rental agreements with respect to
such safe deposit boxes, and all keys and combinations thereto.

"Settlement Date" means the first Business Day immediately prior to the day
which is one hundred eighty (180) days after Bank Closing, or such other date
prior thereto as may be agreed upon by the Receiver and the Assuming Bank. The
Receiver, in its discretion, may extend the Settlement Date.



8 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



"Settlement Interest Rate" means, for the first calendar quarter or portion
thereof during which interest accrues, the rate determined by the Receiver to be
equal to the equivalent coupon issue yield on twenty-six (26)-week United States
Treasury Bills in effect as of Bank Closing as published in The Wall Street
Journal; provided, that if no such equivalent coupon issue yield is available as
of Bank Closing, the equivalent coupon issue yield for such Treasury Bills most
recently published in The Wall Street Journal prior to Bank Closing shall be
used. Thereafter, the rate shall be adjusted to the rate determined by the
Receiver to be equal to the equivalent coupon issue yield on such Treasury Bills
in effect as of the first day of each succeeding calendar quarter during which
interest accrues as published in The Wall Street Journal.

"Subsidiary" has the meaning set forth in Section 3(w)(4) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(w)(4), as amended.

ARTICLE II
ASSUMPTION OF LIABILITIES

2.1 Liabilities Assumed by Assuming Bank. The Assuming Bank expressly assumes at
Book Value (subject to adjustment pursuant to Article VIII) and agrees to pay,
perform, and discharge all of the following liabilities of the Failed Bank as of
Bank Closing, except as otherwise provided in this Agreement (such liabilities
referred to as "Liabilities Assumed"):

  (a)

Assumed Deposits, except those Deposits specifically listed on Schedule 2.1(a);
provided, that as to any Deposits of public money which are Assumed Deposits,
the Assuming Bank agrees to properly secure such Deposits with such Assets as
appropriate which, prior to Bank Closing, were pledged as security by the Failed
Bank, or with assets of the Assuming Bank, if such securing Assets, if any, are
insufficient to properly secure such Deposits;

  (b)

liabilities for indebtedness secured by mortgages, deeds of trust, chattel
mortgages, security interests or other liens on or affecting any Assets, if any;
provided, that the assumption of any liability pursuant to this paragraph shall
be limited to the market value of the Assets securing such liability as
determined by the Receiver;

  (c) overdrafts, debit balances, service charges, reclamations, and adjustments
to accounts with the Federal Reserve Banks as reflected on the books and records
of any such Federal Reserve Bank within ninety (90) days after Bank Closing, if
any;   (d)

ad valorem taxes applicable to any Asset, if any; provided, that the assumption
of any ad valorem taxes pursuant to this paragraph shall be limited to an amount
equal to the market value of the Asset to which such taxes apply as determined
by the Receiver; equal to the market value of the Asset to which such taxes
apply as determined by the Receiver;



9 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



  (e)

liabilities, if any, for federal funds purchased, repurchase agreements and
overdrafts in accounts maintained with other depository institutions (including
any accrued and unpaid interest thereon computed to and including Bank Closing);
provided, that the assumption of any liability pursuant to this paragraph shall
be limited to the market value of the Assets securing such liability as
determined by the Receiver;

  (f) United States Treasury tax and loan note option accounts, if any;   (g)

liabilities for any acceptance or commercial letter of credit (other than
"standby letters of credit" as defined in 12 C.F.R. Section 337.2(a)); provided,
that the assumption of any liability pursuant to this paragraph shall be limited
to the market value of the Assets securing such liability as determined by the
Receiver;

  (h) duties and obligations assumed pursuant to this Agreement including
without limitation those relating to the Failed Bank's credit card business,
overdraft protection plans, safe deposit business, safekeeping business or trust
business, if any;   (i) liabilities, if any, for Commitments; and   (j)
liabilities, if any, for amounts owed to any Subsidiary of the Failed Bank
acquired under Section 3.1;   (k) liabilities, if any, with respect to Qualified
Financial Contracts; and   (l) duties and obligations under any contract
pursuant to which the Failed Bank provides mortgage servicing for others, or
mortgage servicing is provided to the Failed Bank by others.

Schedule 2.1 attached hereto and incorporated herein sets forth certain
categories of Liabilities Assumed and the aggregate Book Value of the
Liabilities Assumed in such categories. Such schedule is based upon the best
information available to the Receiver and may be adjusted as provided in Article
VIII.

2.2                 Interest on Deposit Liabilities. The Assuming Bank agrees
that, from and after Bank Closing, it will accrue and pay interest on Deposit
liabilities assumed pursuant to Section 2.1 at a rate(s) it shall determine;
provided, that for nontransaction Deposit liabilities such rate(s) shall not be
less than the lowest rate offered by the Assuming Bank to its depositors for
nontransaction deposit accounts. The Assuming Bank shall permit each depositor
to withdraw, without penalty for early withdrawal, all or any portion of such
depositor's Deposit, whether or not the Assuming Bank elects to pay interest in
accordance with any deposit agreement formerly existing between the Failed Bank
and such depositor; and further provided, that if such Deposit has been pledged
to secure an obligation of the depositor or other party, any withdrawal thereof
shall be subject to the terms of the agreement governing such pledge. The
Assuming Bank shall give notice to such depositors as provided in Section 5.3 of
the rate(s) of interest which it has determined to pay and of such withdrawal
rights.



10 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



2.3                Unclaimed Deposits. Fifteen (15) months following the Bank
Closing Date, the Assuming Bank will provide the Receiver a listing of all
deposit accounts, including the type of account, not claimed by the depositor.
The Receiver will review the list and authorize the Assuming Bank to act on
behalf of the Receiver to send a “Final Legal Notice” in a form substantially
similar to Exhibit 2.3A to the owner(s) of the unclaimed deposits reminding them
of the need to claim or arrange to continue their account(s) with the Assuming
Bank. The Assuming Bank will send the “Final Legal Notice” to the depositors
within thirty (30) days following notification of the Receiver’s authorization.
The Assuming Bank will prepare an Affidavit of Mailing and will forward the
Affidavit of Mailing to the Receiver after mailing out the “Final Legal Notice”
in a form substantially similar to Exhibit 2.3B to the owner(s) of unclaimed
deposit accounts.

If, within eighteen (18) months after Bank Closing, any depositor of the Failed
Bank does not claim or arrange to continue such depositor’s Deposit assumed
pursuant to Section 2.1 at the Assuming Bank, the Assuming Bank shall, within
fifteen (15) Business Days after the end of such eighteen (18) month period, (i)
refund to the Receiver the full amount of each such deposit (without reduction
for service charges), (ii) provide to the Receiver a schedule of all such
refunded Deposits in such form as may be prescribed by the Receiver, and (iii)
assign, transfer, convey, and deliver to the Receiver, all right, title, and
interest of the Assuming Bank in and to the Records previously transferred to
the Assuming Bank and other records generated or maintained by the Assuming Bank
pertaining to such Deposits. During such eighteen (18) month period, at the
request of the Receiver, the Assuming Bank promptly shall provide to the
Receiver schedules of unclaimed deposits in such form as may be prescribed by
the Receiver.

2.4                 Employee Benefit Plans. Except as provided in Section 4.12,
the Assuming Bank shall have no liabilities, obligations or responsibilities
under the Failed Bank's health care, bonus, vacation, pension, profit sharing or
stock purchase plans or similar plans, if any, unless the Receiver and the
Assuming Bank agree otherwise subsequent to the date of this Agreement.

ARTICLE III
PURCHASE OF ASSETS

3.1                Assets Purchased by Assuming Bank. Subject to Sections 3.5
and 3.6, the Assuming Bank hereby purchases from the Receiver, and the Receiver
hereby sells, assigns, transfers, conveys, and delivers to the Assuming Bank,
all right, title, and interest of the Receiver in and to all of the assets
(real, personal and mixed, wherever located and however acquired) of the Failed
Bank whether or not reflected on the books of the Failed Bank as of Bank
Closing, as set forth in Schedule 3.1 attached hereto and incorporated herein.
Schedule 3.1 sets forth certain categories of Assets. Such schedule is based
upon the best information available to the Receiver and may be adjusted as
provided in Article VIII. Assets are purchased hereunder by the Assuming Bank
subject to all liabilities for indebtedness collateralized by Liens affecting
such Assets to the extent provided in Section 2.1.



11 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



3.2                 Asset Purchase Price.

(a)                All Assets and assets of the Failed Bank subject to an option
to purchase by the Assuming Bank shall be purchased for the amount, or the
amount resulting from the method specified for determining the amount, as
specified on Schedule 3.2, except as otherwise may be provided herein. Any
Asset, asset of the Failed Bank subject to an option to purchase or other asset
purchased for which no purchase price is specified on Schedule 3.2 or otherwise
herein shall be purchased at its Book Value. Loans or other assets charged off
the Accounting Records of the Failed Bank prior to October 1, 2009 shall be
purchased at a price of zero.

(b)                The purchase price for securities (other than the capital
stock of any Acquired Subsidiary) purchased under Section 3.1 by the Assuming
Bank shall be the market value thereof as of Bank Closing, which market value
shall be (i) the market price for each such security quoted at the close of the
trading day effective on Bank Closing as published electronically by Bloomberg,
L.P., or alternatively, at the discretion of the Receiver, IDC/Financial Times
(FT) Interactive Data; (ii) provided, that if such market price is not available
for any such security, the Assuming Bank will submit a bid for each such
security within three days of notification/bid request by the Receiver (unless a
different time period is agreed to by the Assuming Bank and the Receiver) and
the Receiver, in its sole discretion will accept or reject each such bid; and
(iii) further provided in the absence of an acceptable bid from the Assuming
Bank, each such security shall not pass to the Assuming Bank and shall be deemed
to be an excluded asset hereunder.

(c)                Qualified Financial Contracts shall be purchased at market
value determined in accordance with the terms of Exhibit 3.2(c). Any costs
associated with such valuation shall be shared equally by the Receiver and the
Assuming Bank.

3.3                Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. THE
CONVEYANCE OF ALL ASSETS, INCLUDING REAL AND PERSONAL PROPERTY INTERESTS,
PURCHASED BY THE ASSUMING BANK UNDER THIS AGREEMENT SHALL BE MADE, AS NECESSARY,
BY RECEIVER'S DEED OR RECEIVER'S BILL OF SALE, "AS IS", "WHERE IS", WITHOUT
RECOURSE AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT,
WITHOUT ANY WARRANTIES WHATSOEVER WITH RESPECT TO SUCH ASSETS, EXPRESS OR
IMPLIED, WITH RESPECT TO TITLE, ENFORCEABILITY, COLLECTIBILITY, DOCUMENTATION OR
FREEDOM FROM LIENS OR ENCUMBRANCES (IN WHOLE OR IN PART), OR ANY OTHER MATTERS.

3.4                 Puts of Assets to the Receiver.



12 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(a)                Puts Within and at 30 Days After Bank Closing. During the
thirty (30)-day period following Bank Closing and only during such period, in
accordance with this Section 3.4, the Assuming Bank shall be entitled to require
the Receiver to purchase any New Loan that was transferred to the Assuming Bank
pursuant to Section 3.1, and at the end of the thirty (30)-day period following
Bank Closing and at that time only, in accordance with this Section 3.4, the
Assuming Bank shall be entitled to require the Receiver to purchase any
remaining overdraft transferred to the Assuming Bank pursuant to 3.1 which both
was made after October 1, 2009 and was not made pursuant to an overdraft
protection plan or similar extension of credit. Notwithstanding the foregoing,
the Assuming Bank shall not have the right to require the Receiver to purchase
any Loan if (i) the Obligor with respect to such Loan is an Acquired Subsidiary,
or (ii) the Assuming Bank has:

  (A) made any advance in accordance with the terms of a Commitment or otherwise
with respect to such Loan;   (B) taken any action that increased the amount of a
Related Liability with respect to such Loan over the amount of such liability
immediately prior to the time of such action;   (C) created or permitted to be
created any Lien on such Loan which secures indebtedness for money borrowed or
which constitutes a conditional sales agreement, capital lease or other title
retention agreement;   (D) entered into, agreed to make, grant or permit, or
made, granted or permitted any modification or amendment to, any waiver or
extension with respect to, or any renewal, refinancing or refunding of, such
Loan or related Credit Documents or collateral, including, without limitation,
any act or omission which diminished such collateral; or   (E) sold, assigned or
transferred all or a portion of such Loan to a third party (whether with or
without recourse).

The Assuming Bank shall transfer all such Loans to the Receiver without
recourse, and shall indemnify the Receiver against any and all claims of any
Person claiming by, through or under the Assuming Bank with respect to any such
Loan, as provided in Section 12.4.

(b)                Puts Prior to the Settlement Date. During the period from
Bank Closing to and including the Business Day immediately preceding the
Settlement Date, the Assuming Bank shall be entitled to require the Receiver to
purchase any Asset which the Assuming Bank can establish is evidenced by forged
or stolen instruments as of Bank Closing; provided, that, the Assuming Bank
shall not have the right to require the Receiver to purchase any such Asset with
respect to which the Assuming Bank has taken any action referred to in Section
3.4(a)(ii) with respect to such Asset. The Assuming Bank shall transfer all such
Assets to the Receiver without recourse, and shall indemnify the Receiver
against any and all claims of any Person claiming by, through or under the
Assuming Bank with respect to any such Asset, as provided in Section 12.4.



13 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(c)                Notices to the Receiver. In the event that the Assuming Bank
elects to require the Receiver to purchase one or more Assets, the Assuming Bank
shall deliver to the Receiver a notice (a "Put Notice") which shall include:

  (i) a list of all Assets that the Assuming Bank requires the Receiver to
purchase;   (ii) a list of all Related Liabilities with respect to the Assets
identified pursuant to (i) above; and   (iii) a statement of the estimated
Repurchase Price of each Asset identified pursuant to (i) above as of the
applicable Put Date.

Such notice shall be in the form prescribed by the Receiver or such other form
to which the Receiver shall consent. As provided in Section 9.6, the Assuming
Bank shall deliver to the Receiver such documents, Credit Files and such
additional information relating to the subject matter of the Put Notice as the
Receiver may request and shall provide to the Receiver full access to all other
relevant books and records.

(d)                Purchase by Receiver. The Receiver shall purchase Loans that
are specified in the Put Notice and shall assume Related Liabilities with
respect to such Loans, and the transfer of such Loans and Related Liabilities
shall be effective as of a date determined by the Receiver which date shall not
be later than thirty (30) days after receipt by the Receiver of the Credit Files
with respect to such Loans (the "Put Date").

(e)                Purchase Price and Payment Date. Each Loan purchased by the
Receiver pursuant to this Section 3.4 shall be purchased at a price equal to the
Repurchase Price of such Loan less the Related Liability Amount applicable to
such Loan, in each case determined as of the applicable Put Date. If the
difference between such Repurchase Price and such Related Liability Amount is
positive, then the Receiver shall pay to the Assuming Bank the amount of such
difference; if the difference between such amounts is negative, then the
Assuming Bank shall pay to the Receiver the amount of such difference. The
Assuming Bank or the Receiver, as the case may be, shall pay the purchase price
determined pursuant to this Section 3.4(e) not later than the twentieth (20th)
Business Day following the applicable Put Date, together with interest on such
amount at the Settlement Interest Rate for the period from and including such
Put Date to and including the day preceding the date upon which payment is made.

(f)                Servicing. The Assuming Bank shall administer and manage any
Asset subject to purchase by the Receiver in accordance with usual and prudent
banking standards and business practices until such time as such Asset is
purchased by the Receiver.

(g)                Reversals. In the event that the Receiver purchases an Asset
(and assumes the Related Liability) that it is not required to purchase pursuant
to this Section 3.4, the Assuming Bank shall repurchase such Asset (and assume
such Related Liability) from the Receiver at a price computed so as to achieve
the same economic result as would apply if the Receiver had never purchased such
Asset pursuant to this Section 3.4.



14 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



3.5               Assets Not Purchased by Assuming Bank. The Assuming Bank does
not purchase, acquire or assume, or (except as otherwise expressly provided in
this Agreement) obtain an option to purchase, acquire or assume under this
Agreement:

(a)                any financial institution bonds, banker's blanket bonds, or
public liability, fire, or extended coverage insurance policy or any other
insurance policy of the Failed Bank, or premium refund, unearned premium derived
from cancellation, or any proceeds payable with respect to any of the foregoing;

(b)                any interest, right, action, claim, or judgment against (i)
any officer, director, employee, accountant, attorney, or any other Person
employed or retained by the Failed Bank or any Subsidiary of the Failed Bank on
or prior to Bank Closing arising out of any act or omission of such Person in
such capacity, (ii) any underwriter of financial institution bonds, banker's
blanket bonds or any other insurance policy of the Failed Bank, (iii) any
shareholder or holding company of the Failed Bank, or (iv) any other Person
whose action or inaction may be related to any loss (exclusive of any loss
resulting from such Person's failure to pay on a Loan made by the Failed Bank)
incurred by the Failed Bank; provided, that for the purposes hereof, the acts,
omissions or other events giving rise to any such claim shall have occurred on
or before Bank Closing, regardless of when any such claim is discovered and
regardless of whether any such claim is made with respect to a financial
institution bond, banker's blanket bond, or any other insurance policy of the
Failed Bank in force as of Bank Closing;

(c)                prepaid regulatory assessments of the Failed Bank, if any;

(d)                legal or equitable interests in tax receivables of the Failed
Bank, if any, including any claims arising as a result of the Failed Bank having
entered into any agreement or otherwise being joined with another Person with
respect to the filing of tax returns or the payment of taxes;

(e)                Federal Reserve Bank, Federal Home Loan Bank stock, Federal
Home Loan Mortgage Corporation and Federal National Mortgage Association
preferred stock, if any;

(f)                amounts reflected on the Accounting Records of the Failed
Bank as of Bank Closing as a general or specific loss reserve or contingency
account, if any;

(g)                leased or owned Bank Premises and leased or owned Furniture
and Equipment and Fixtures and data processing equipment (including hardware and
software) located on leased [or owned] Bank Premises, if any; provided, that the
Assuming Bank does obtain an option under Section 4.6, Section 4.7 or Section
4.8, as the case may be, with respect thereto;

(h)                owned Bank Premises which the Receiver, in its discretion,
determines may contain environmentally hazardous substances;

(i)                any "goodwill," as such term is defined in the instructions
to the report of condition prepared by banks examined by the Corporation in
accordance with 12 C.F.R. Section 304.4, and other intangibles;



15 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(j)                any criminal restitution or forfeiture orders issued in favor
of the Failed Bank; and

(k)                assets essential to the Receiver in accordance with Section
3.6; and

(l)                all private label asset-backed securities, including, but not
limited to, those listed on the attached Schedule 3.5(l).

3.6                 Assets Essential to Receiver.

(a)                 The Receiver may refuse to sell to the Assuming Bank, or the
Assuming Bank agrees, at the request of the Receiver set forth in a written
notice to the Assuming Bank, to assign, transfer, convey, and deliver to the
Receiver all of the Assuming Bank's right, title and interest in and to, any
Asset or asset essential to the Receiver as determined by the Receiver in its
discretion (together with all Credit Documents evidencing or pertaining
thereto), which may include any Asset or asset that the Receiver determines to
be:

  (i) made to an officer, director, or other Person engaging in the affairs of
the Failed Bank, its Subsidiaries or Affiliates or any related entities of any
of the foregoing;   (ii) the subject of any investigation relating to any claim
with respect to any item described in Section 3.5(a) or (b), or the subject of,
or potentially the subject of, any legal proceedings;   (iii) made to a Person
who is an Obligor on a loan owned by the Receiver or the Corporation in its
corporate capacity or its capacity as receiver of any institution;   (iv)
secured by collateral which also secures any asset owned by the Receiver; or  
(v) related to any asset of the Failed Bank not purchased by the Assuming Bank
under this Article III or any liability of the Failed Bank not assumed by the
Assuming Bank under Article II.

(b)                 Each such Asset or asset purchased by the Receiver shall be
purchased at a price equal to the Repurchase Price thereof less the Related
Liability Amount with respect to any Related Liabilities related to such Asset
or asset, in each case determined as of the date of the notice provided by the
Receiver pursuant to Section 3.6(a). The Receiver shall pay the Assuming Bank
not later than the twentieth (20th) Business Day following receipt of related
Credit Documents and Credit Files together with interest on such amount at the
Settlement Interest Rate for the period from and including the date of receipt
of such documents to and including the day preceding the day on which payment is
made. The Assuming Bank agrees to administer and manage each such Asset or asset
in accordance with usual and prudent banking standards and business practices
until each such Asset or asset is purchased by the Receiver. All transfers with
respect to Asset or assets under this Section 3.6 shall be made as provided in
Section 9.6. The Assuming Bank shall transfer all such Asset or assets and
Related Liabilities to the Receiver without recourse, and shall indemnify the
Receiver against any and all claims of any Person claiming by, through or under
the Assuming Bank with respect to any such Asset or asset, as provided in
Section 12.4.



16 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



ARTICLE IV
ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS

The Assuming Bank agrees with the Receiver and the Corporation as follows:

4.1 Continuation of Banking Business. For the period commencing the first
banking Business Day after Bank Closing and ending no earlier than the first
anniversary of Bank Closing, the Assuming Bank will provide full service banking
in the trade area of the Failed Bank. Thereafter, the Assuming Bank may cease
providing such banking services in the trade area of the Failed Bank, provided
the Assuming Bank has received all necessary regulatory approvals. At the option
of the Assuming Bank, such banking services may be provided at any or all of the
Bank Premises, or at other premises within such trade area. The trade area shall
be determined by the Receiver.

4.2 Agreement with Respect to Credit Card Business. The Assuming Bank agrees to
honor and perform, from and after Bank Closing, all duties and obligations with
respect to the Failed Bank's credit card business, and/or processing related to
credit cards, if any, and assumes all outstanding extensions of credit with
respect thereto. Fees related to the credit card business collected prior to
Bank Closing shall be for the benefit of the Receiver and fees collected after
Bank Closing shall be for the benefit of the Assuming Bank.

4.3 Agreement with Respect to Safe Deposit Business. The Assuming Bank assumes
and agrees to discharge, from and after Bank Closing, in the usual course of
conducting a banking business, the duties and obligations of the Failed Bank
with respect to all Safe Deposit Boxes, if any, of the Failed Bank and to
maintain all of the necessary facilities for the use of such boxes by the
renters thereof during the period for which such boxes have been rented and the
rent therefore paid to the Failed Bank, subject to the provisions of the rental
agreements between the Failed Bank and the respective renters of such boxes;
provided, that the Assuming Bank may relocate the Safe Deposit Boxes of the
Failed Bank to any office of the Assuming Bank located in the trade area of the
Failed Bank. The Safe Deposit Boxes shall be located and maintained in the trade
area of the Failed Bank for a minimum of one year from Bank Closing. The trade
area shall be determined by the Receiver. Fees related to the safe deposit
business earned prior to the Bank Closing Date shall be for the benefit of the
Receiver and fees earned after the Bank Closing Date shall be for the benefit of
the Assuming Bank.

4.4 Agreement with Respect to Safekeeping Business. The Receiver transfers,
conveys and delivers to the Assuming Bank and the Assuming Bank accepts all
securities and other items, if any, held by the Failed Bank in safekeeping for
its customers as of Bank Closing. The Assuming Bank assumes and agrees to honor
and discharge, from and after Bank Closing, the duties and obligations of the
Failed Bank with respect to such securities and items held in safekeeping. The
Assuming Bank shall be entitled to all rights and benefits heretofore accrued or
hereafter accruing with respect thereto. The Assuming Bank shall provide to the
Receiver written verification of all assets held by the Failed Bank for
safekeeping within sixty (60) days after Bank Closing. The assets held for
safekeeping by the Failed Bank shall be held and maintained by the Assuming Bank
in the trade area of the Failed Bank for a minimum of one year from Bank
Closing. At the option of the Assuming Bank, the safekeeping business may be
provided at any or all of the Bank Premises, or at other premises within such
trade area. The trade area shall be determined by the Receiver. Fees related to
the safekeeping business earned prior to the Bank Closing Date shall be for the
benefit of the Receiver and fees earned after the Bank Closing Date shall be for
the benefit of the Assuming Bank.



17 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



4.5               Agreement with Respect to Trust Business.

(a)                The Assuming Bank shall, without further transfer,
substitution, act or deed, to the full extent permitted by law, succeed to the
rights, obligations, properties, assets, investments, deposits, agreements, and
trusts of the Failed Bank under trusts, executorships, administrations,
guardianships, and agencies, and other fiduciary or representative capacities,
all to the same extent as though the Assuming Bank had assumed the same from the
Failed Bank prior to Bank Closing; provided, that any liability based on the
misfeasance, malfeasance or nonfeasance of the Failed Bank, its directors,
officers, employees or agents with respect to the trust business is not assumed
hereunder. Fees related to the trust business collected prior to Bank Closing
shall be for the benefit of the Receiver and fees collected after Bank Closing
shall be for the benefit of the Assuming Bank.

(b)                The Assuming Bank shall, to the full extent permitted by law,
succeed to, and be entitled to take and execute, the appointment to all
executorships, trusteeships, guardianships and other fiduciary or representative
capacities to which the Failed Bank is or may be named in wills, whenever
probated, or to which the Failed Bank is or may be named or appointed by any
other instrument.

(c)                In the event additional proceedings of any kind are necessary
to accomplish the transfer of such trust business, the Assuming Bank agrees
that, at its own expense, it will take whatever action is necessary to
accomplish such transfer. The Receiver agrees to use reasonable efforts to
assist the Assuming Bank in accomplishing such transfer.

(d)                The Assuming Bank shall provide to the Receiver written
verification of the assets held in connection with the Failed Bank's trust
business within sixty (60) days after Bank Closing.

4.6                Agreement with Respect to Bank Premises.

(a)                 Option to Purchase. Subject to Section 3.5, the Receiver
hereby grants to the Assuming Bank an exclusive option for the period of ninety
(90) days commencing the day after Bank Closing to purchase any or all owned
Bank Premises. The Assuming Bank shall give written notice to the Receiver
within the option period of its election to purchase or not to purchase any of
the owned Bank Premises. Any purchase of such premises shall be effective as of
the date of Bank Closing and such purchase shall be consummated as soon as
practicable thereafter, and in no event later than the Settlement Date. If the
Assuming Bank gives notice of its election not to purchase one or more of the
owned Bank Premises within seven (7) days of Bank Closing, then, not
withstanding any other provision of this Agreement to the contrary, the Assuming
Bank shall not be liable for any of the costs or fees associated with appraisals
for such Bank Premises.



18 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(b)                Option to Lease. The Receiver hereby grants to the Assuming
Bank an exclusive option for the period of ninety (90) days commencing the day
after Bank Closing to cause the Receiver to assign to the Assuming Bank any or
all leases for leased Bank Premises, if any, which have been continuously
occupied by the Assuming Bank from Bank Closing to the date it elects to accept
an assignment of the leases with respect thereto to the extent such leases can
be assigned; provided, that the exercise of this option with respect to any
lease must be as to all premises or other property subject to the lease. If an
assignment cannot be made of any such leases, the Receiver may, in its
discretion, enter into subleases with the Assuming Bank containing the same
terms and conditions provided under such existing leases for such leased Bank
Premises or other property. The Assuming Bank shall give notice to the Receiver
within the option period of its election to accept or not to accept an
assignment of any or all leases (or enter into subleases or new leases in lieu
thereof). The Assuming Bank agrees to assume all leases assigned (or enter into
subleases or new leases in lieu thereof) pursuant to this Section 4.6.

(c)                Facilitation. The Receiver agrees to facilitate the
assumption, assignment or sublease of leases or the negotiation of new leases by
the Assuming Bank; provided, that neither the Receiver nor the Corporation shall
be obligated to engage in litigation, make payments to the Assuming Bank or to
any third party in connection with facilitating any such assumption, assignment,
sublease or negotiation or commit to any other obligations to third parties.

(d)                Occupancy. The Assuming Bank shall give the Receiver fifteen
(15) days' prior written notice of its intention to vacate prior to vacating any
leased Bank Premises with respect to which the Assuming Bank has not exercised
the option provided in Section 4.6(b). Any such notice shall be deemed to
terminate the Assuming Bank's option with respect to such leased Bank Premises.

(e)                Occupancy Costs.

(i)                The Assuming Bank agrees to pay to the Receiver, or to
appropriate third parties at the direction of the Receiver, during and for the
period of any occupancy by it of (x) owned Bank Premises the market rental value
and all operating costs, and (y) leased Bank Premises, all operating costs with
respect thereto and to comply with all relevant terms of applicable leases
entered into by the Failed Bank, including without limitation the timely payment
of all rent. Operating costs include, without limitation all taxes, fees,
charges, utilities, insurance and assessments, to the extent not included in the
rental value or rent. If the Assuming Bank elects to purchase any owned Bank
Premises in accordance with Section 4.6(a), the amount of any rent paid (and
taxes paid to the Receiver which have not been paid to the taxing authority and
for which the Assuming Bank assumes liability) by the Assuming Bank with respect
thereto shall be applied as an offset against the purchase price thereof.



19 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(ii)               The Assuming Bank agrees during the period of occupancy by it
of owned or leased Bank Premises, to pay to the Receiver rent for the use of all
owned or leased Furniture and Equipment and all owned or leased Fixtures located
on such Bank Premises for the period of such occupancy. Rent for such property
owned by the Failed Bank shall be the market rental value thereof, as determined
by the Receiver within sixty (60) days after Bank Closing. Rent for such leased
property shall be an amount equal to any and all rent and other amounts which
the Receiver incurs or accrues as an obligation or is obligated to pay for such
period of occupancy pursuant to all leases and contracts with respect to such
property. If the Assuming Bank purchases any owned Furniture and Equipment or
owned Fixtures in accordance with Section 4.6(f) or 4.6(h), the amount of any
rents paid by the Assuming Bank with respect thereto shall be applied as an
offset against the purchase price thereof.

(f)                Certain Requirements as to Furniture, Equipment and Fixtures.
If the Assuming Bank purchases owned Bank Premises or accepts an assignment of
the lease (or enters into a sublease or a new lease in lieu thereof) for leased
Bank Premises as provided in Section 4.6(a) or 4.6(b), or if the Assuming Bank
does not exercise such option but within twelve (12) months following Bank
Closing obtains the right to occupy such premises (whether by assignment, lease,
sublease, purchase or otherwise), other than in accordance with Section 4.6(a)
or (b), the Assuming Bank shall (i) effective as of the date of Bank Closing,
purchase from the Receiver all Furniture and Equipment and Fixtures owned by the
Failed Bank and located thereon as of Bank Closing, (ii) accept an assignment or
a sublease of the leases or negotiate new leases for all Furniture and Equipment
and Fixtures leased by the Failed Bank and located thereon, and (iii) if
applicable, accept an assignment or a sublease of any ground lease or negotiate
a new ground lease with respect to any land on which such Bank Premises are
located; provided, that the Receiver shall not have disposed of such Furniture
and Equipment and Fixtures or repudiated the leases specified in clause (ii) or
(iii).

(g)                Vacating Premises.

(i)                If the Assuming Bank elects not to purchase any owned Bank
Premises, the notice of such election in accordance with Section 4.6(a) shall
specify the date upon which the Assuming Bank's occupancy of such premises shall
terminate, which date shall not be later than ninety (90) days after the date of
the Assuming Bank's notice not to exercise such option. The Assuming Bank
promptly shall relinquish and release to the Receiver such premises and the
Furniture and Equipment and Fixtures located thereon in the same condition as at
Bank Closing, normal wear and tear excepted. By occupying any such premises
after the expiration of such ninety (90)-day period, the Assuming Bank shall, at
the Receiver's option, (x) be deemed to have agreed to purchase such Bank
Premises, and to assume all leases, obligations and liabilities with respect to
leased Furniture and Equipment and leased Fixtures located thereon and any
ground lease with respect to the land on which such premises are located, and
(y) be required to purchase all Furniture and Equipment and Fixtures owned by
the Failed Bank and located on such premises as of Bank Closing.



20 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(ii)                 If the Assuming Bank elects not to accept an assignment of
the lease or sublease any leased Bank Premises, the notice of such election in
accordance with Section 4.6(b) shall specify the date upon which the Assuming
Bank's occupancy of such leased Bank Premises shall terminate, which date shall
not be later than the date which is one hundred eighty (180) days after Bank
Closing. Upon vacating such premises, the Assuming Bank shall relinquish and
release to the Receiver such premises and the Fixtures and the Furniture and
Equipment located thereon in the same condition as at Bank Closing, normal wear
and tear excepted. By failing to provide notice of its intention to vacate such
premises prior to the expiration of the option period specified in Section
4.6(b), or by occupying such premises after the one hundred eighty (180)-day
period specified above in this paragraph (ii), the Assuming Bank shall, at the
Receiver's option, (x) be deemed to have assumed all leases, obligations and
liabilities with respect to such premises (including any ground lease with
respect to the land on which premises are located), and leased Furniture and
Equipment and leased Fixtures located thereon in accordance with this Section
4.6 (unless the Receiver previously repudiated any such lease), and (y) be
required to purchase all Furniture and Equipment and Fixtures owned by the
Failed Bank and located on such premises as of Bank Closing.

(h)                 Furniture and Equipment and Certain Other Equipment. The
Receiver hereby grants to the Assuming Bank an option to purchase all Furniture
and Equipment or any telecommunications, data processing equipment (including
hardware and software) and check processing and similar operating equipment
owned by the Failed Bank and located at any owned or leased Bank Premises that
the Assuming Bank elects to vacate or which it could have, but did not occupy,
pursuant to this Section 4.6; provided, that, the Assuming Bank shall give the
Receiver notice of its election to purchase such property at the time it gives
notice of its intention to vacate such Bank Premises or within ten (10) days
after Bank Closing for Bank Premises it could have, but did not, occupy.

4.7                Agreement with Respect to Leased Data Processing Equipment

(a)                The Receiver hereby grants to the Assuming Bank an exclusive
option for the period of ninety (90) days commencing the day after Bank Closing
to accept an assignment from the Receiver of any or all Data Processing Leases
to the extent that such Data Processing Leases can be assigned.

(b)                The Assuming Bank shall (i) give written notice to the
Receiver within the option period specified in Section 4.7(a) of its intent to
accept an assignment or sublease of any or all Data Processing Leases and
promptly accept an assignment or sublease of such Data Processing Leases, and
(ii) give written notice to the appropriate lessor(s) that it has accepted an
assignment or sublease of any such Data Processing Leases.





21 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(c)                The Receiver agrees to facilitate the assignment or sublease
of Data Processing Leases or the negotiation of new leases or license agreements
by the Assuming Bank; provided, that neither the Receiver nor the Corporation
shall be obligated to engage in litigation or make payments to the Assuming Bank
or to any third party in connection with facilitating any such assumption,
assignment, sublease or negotiation.

(d)                The Assuming Bank agrees, during its period of use of any
property subject to a Data Processing Lease, to pay to the Receiver or to
appropriate third parties at the direction of the Receiver all operating costs
with respect thereto and to comply with all relevant terms of the applicable
Data Processing Leases entered into by the Failed Bank, including without
limitation the timely payment of all rent, taxes, fees, charges, utilities,
insurance and assessments.

(e)                The Assuming Bank shall, not later than fifty (50) days after
giving the notice provided in Section 4.7(b), (i) relinquish and release to the
Receiver all property subject to the relevant Data Processing Lease, in the same
condition as at Bank Closing, normal wear and tear excepted, or (ii) accept an
assignment or a sublease thereof or negotiate a new lease or license agreement
under this Section 4.7.

4.8               Agreement with Respect to Certain Existing Agreements.

(a)                Subject to the provisions of Section 4.8(b), with respect to
agreements existing as of Bank Closing which provide for the rendering of
services by or to the Failed Bank, within thirty (30) days after Bank Closing,
the Assuming Bank shall give the Receiver written notice specifying whether it
elects to assume or not to assume each such agreement. Except as may be
otherwise provided in this Article IV, the Assuming Bank agrees to comply with
the terms of each such agreement for a period commencing on the day after Bank
Closing and ending on: (i) in the case of an agreement that provides for the
rendering of services by the Failed Bank, the date which is ninety (90) days
after Bank Closing, and (ii) in the case of an agreement that provides for the
rendering of services to the Failed Bank, the date which is thirty (30) days
after the Assuming Bank has given notice to the Receiver of its election not to
assume such agreement; provided, that the Receiver can reasonably make such
service agreements available to the Assuming Bank. The Assuming Bank shall be
deemed by the Receiver to have assumed agreements for which no notification is
timely given. The Receiver agrees to assign, transfer, convey, and deliver to
the Assuming Bank all right, title and interest of the Receiver, if any, in and
to agreements the Assuming Bank assumes hereunder. In the event the Assuming
Bank elects not to accept an assignment of any lease (or sublease) or negotiate
a new lease for leased Bank Premises under Section 4.6 and does not otherwise
occupy such premises, the provisions of this Section 4.8(a) shall not apply to
service agreements related to such premises. The Assuming Bank agrees, during
the period it has the use or benefit of any such agreement, promptly to pay to
the Receiver or to appropriate third parties at the direction of the Receiver
all operating costs with respect thereto and to comply with all relevant terms
of such agreement.

(b)                The provisions of Section 4.8(a) shall not apply to (i)
agreements pursuant to which the Failed Bank provides mortgage servicing for
others or mortgage servicing is provided to the Failed Bank by others, (ii)
agreements that are subject to Sections 4.1 through 4.7 and any insurance policy
or bond referred to in Section 3.5(a) or other agreement specified in Section
3.5, and (iii) consulting, management or employment agreements, if any, between
the Failed Bank and its employees or other Persons. Except as otherwise
expressly set forth elsewhere in this Agreement, the Assuming Bank does not
assume any liabilities or acquire any rights under any of the agreements
described in this Section 4.8(b).



22 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



4.9               Informational Tax Reporting. The Assuming Bank agrees to
perform all obligations of the Failed Bank with respect to Federal and State
income tax informational reporting related to (i) the Assets and the Liabilities
Assumed, (ii) deposit accounts that were closed and loans that were paid off or
collateral obtained with respect thereto prior to Bank Closing, (iii)
miscellaneous payments made to vendors of the Failed Bank, and (iv) any other
asset or liability of the Failed Bank, including, without limitation, loans not
purchased and Deposits not assumed by the Assuming Bank, as may be required by
the Receiver.

4.10             Insurance. The Assuming Bank agrees to obtain insurance
coverage effective from and after Bank Closing, including public liability, fire
and extended coverage insurance acceptable to the Receiver with respect to owned
or leased Bank Premises that it occupies, and all owned or leased Furniture and
Equipment and Fixtures and leased data processing equipment (including hardware
and software) located thereon, in the event such insurance coverage is not
already in force and effect with respect to the Assuming Bank as the insured as
of Bank Closing. All such insurance shall, where appropriate (as determined by
the Receiver), name the Receiver as an additional insured.

4.11            Services for Receiver and Corporation. For the period commencing
on the day following Bank Closing and ending on the one hundred eightieth
(180th) day thereafter, the Assuming Bank agrees to provide to the Receiver and
the Corporation, without charge, adequate and suitable office space (including
parking facilities and vault space), furniture, equipment (including
photocopying and telecopying machines), email accounts, network access and
technology resources (such as shared drive) and utilities (including local
telephone service and fax machines) at the Bank Premises occupied by the
Assuming Bank for their use in the discharge of their respective functions with
respect to the Failed Bank. In the event the Receiver and the Corporation
determine that the space provided is inadequate or unsuitable, the Receiver and
the Corporation may relocate to other quarters having adequate and suitable
space and the costs of relocation and any rental and utility costs for the
balance of the period of occupancy by the Receiver and the Corporation shall be
borne by the Assuming Bank. Additionally, the Assuming Bank agrees to pay such
bills and invoices on behalf of the Receiver and Corporation as the Receiver or
Corporation may direct for the period beginning on the date of Bank Closing and
ending on Settlement Date. Assuming Bank shall submit it requests for
reimbursement of such expenditures pursuant to Article VIII of this Agreement.

4.12            Agreement with Respect to Continuation of Group Health Plan
Coverage for Former Employees of the Failed Bank.

(a)              The Assuming Bank agrees to assist the Receiver, as provided in
this Section 4.12, in offering individuals who were employees or former
employees of the Failed Bank, or any of its Subsidiaries, and who, immediately
prior to Bank Closing, were receiving, or were eligible to receive, health
insurance coverage or health insurance continuation coverage from the Failed
Bank ("Eligible Individuals"), the opportunity to obtain health insurance
coverage in the Corporation's FIA Continuation Coverage Plan which provides for
health insurance continuation coverage to such Eligible Individuals who are
qualified beneficiaries of the Failed Bank as defined in Section 607 of the
Employee Retirement Income Security Act of 1974, as amended (respectively,
"qualified beneficiaries" and "ERISA"). The Assuming Bank shall consult with the
Receiver and not later than five (5) Business Days after Bank Closing shall
provide written notice to the Receiver of the number (if available), identity
(if available) and addresses (if available) of the Eligible Individuals who are
qualified beneficiaries of the Failed Bank and for whom a "qualifying event" (as
defined in Section 603 of ERISA) has occurred and with respect to whom the
Failed Bank's obligations under Part 6 of Subtitle B of Title I of ERISA have
not been satisfied in full, and such other information as the Receiver may
reasonably require. The Receiver shall cooperate with the Assuming Bank in order
to permit it to prepare such notice and shall provide to the Assuming Bank such
data in its possession as may be reasonably required for purposes of preparing
such notice.



23 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(b)                The Assuming Bank shall take such further action to assist
the Receiver in offering the Eligible Individuals who are qualified
beneficiaries of the Failed Bank the opportunity to obtain health insurance
coverage in the Corporation's FIA Continuation Coverage Plan as the Receiver may
direct. All expenses incurred and paid by the Assuming Bank (i) in connection
with the obligations of the Assuming Bank under this Section 4.12, and (ii) in
providing health insurance continuation coverage to any Eligible Individuals who
are hired by the Assuming Bank and such employees' qualified beneficiaries shall
be borne by the Assuming Bank.

(c)                This Section 4.12 is for the sole and exclusive benefit of
the parties to this Agreement, and for the benefit of no other Person (including
any former employee of the Failed Bank or any Subsidiary thereof or qualified
beneficiary of such former employee). Nothing in this Section 4.12 is intended
by the parties, or shall be construed, to give any Person (including any former
employee of the Failed Bank or any Subsidiary thereof or qualified beneficiary
of such former employee) other than the Corporation, the Receiver and the
Assuming Bank any legal or equitable right, remedy or claim under or with
respect to the provisions of this Section.

4.13             Agreement with Respect to Interim Asset Servicing. At any time
after Bank Closing, the Receiver may establish on its books an asset pool(s) and
may transfer to such asset pool(s) (by means of accounting entries on the books
of the Receiver) all or any assets and liabilities of the Failed Bank which are
not acquired by the Assuming Bank, including, without limitation, wholly
unfunded Commitments and assets and liabilities which may be acquired, funded or
originated by the Receiver subsequent to Bank Closing. The Receiver may remove
assets (and liabilities) from or add assets (and liabilities) to such pool(s) at
any time in its discretion. At the option of the Receiver, the Assuming Bank
agrees to service, administer, and collect such pool assets in accordance with
and for the term set forth in Exhibit 4.13 "Interim Asset Servicing
Arrangement".

ARTICLE V
DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK

5.1             Payment of Checks, Drafts and Orders. Subject to Section 9.5,
the Assuming Bank agrees to pay all properly drawn checks, drafts and withdrawal
orders of depositors of the Failed Bank presented for payment, whether drawn on
the check or draft forms provided by the Failed Bank or by the Assuming Bank, to
the extent that the Deposit balances to the credit of the respective makers or
drawers assumed by the Assuming Bank under this Agreement are sufficient to
permit the payment thereof, and in all other respects to discharge, in the usual
course of conducting a banking business, the duties and obligations of the
Failed Bank with respect to the Deposit balances due and owing to the depositors
of the Failed Bank assumed by the Assuming Bank under this Agreement.



24 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



5.2                 Certain Agreements Related to Deposits. Subject to Section
2.2, the Assuming Bank agrees to honor the terms and conditions of any written
escrow or mortgage servicing agreement or other similar agreement relating to a
Deposit liability assumed by the Assuming Bank pursuant to this Agreement.

5.3                 Notice to Depositors.

(a)                 Within seven (7) days after Bank Closing, the Assuming Bank
shall give (i) notice to depositors of the Failed Bank of its assumption of the
Deposit liabilities of the Failed Bank, and (ii) any notice required under
Section 2.2, by mailing to each such depositor a notice with respect to such
assumption and by advertising in a newspaper of general circulation in the
county or counties in which the Failed Bank was located. The Assuming Bank
agrees that it will obtain prior approval of all such notices and advertisements
from counsel for the Receiver and that such notices and advertisements shall not
be mailed or published until such approval is received.

(b)                The Assuming Bank shall give notice by mail to depositors of
the Failed Bank concerning the procedures to claim their deposits, which notice
shall be provided to the Assuming Bank by the Receiver or the Corporation. Such
notice shall be included with the notice to depositors to be mailed by the
Assuming Bank pursuant to Section 5.3(a).

(c)                If the Assuming Bank proposes to charge fees different from
those charged by the Failed Bank before it establishes new deposit account
relationships with the depositors of the Failed Bank, the Assuming Bank shall
give notice by mail of such changed fees to such depositors.



ARTICLE VI RECORDS

6.1                 Transfer of Records.

(a)                  In accordance with Sections 2.1 and 3.1, the Receiver
assigns, transfers, conveys and delivers to the Assuming Bank the following:



  (i) all Records pertaining to the Deposit liabilities of the Failed Bank
assumed by the Assuming Bank under this Agreement, including, but not limited
to, the following:   (A) signature cards, orders, contracts between the Failed
Bank and its depositors and Records of similar character;



25 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



  (B) passbooks of depositors held by the Failed Bank, deposit slips, cancelled
checks and withdrawal orders representing charges to accounts of depositors; and
  (ii) all Records pertaining to the Assets, including, but not limited to, the
following:   (A) records of deposit balances carried with other banks, bankers
or trust companies;   (B) Loan and collateral records and Credit Files and other
documents;   (C) deeds, mortgages, abstracts, surveys, and other instruments or
records of title pertaining to real estate or real estate mortgages;   (D)
signature cards, agreements and records pertaining to Safe Deposit Boxes, if
any; and   (E) records pertaining to the credit card business, trust business or
safekeeping business of the Failed Bank, if any.

(b)                  The Receiver, at its option, may assign and transfer to the
Assuming Bank by a single blanket assignment or otherwise, as soon as
practicable after Bank Closing, any other Records not assigned and transferred
to the Assuming Bank as provided in this Agreement, including but not limited to
loan disbursement checks, general ledger tickets, official bank checks, proof
transactions (including proof tapes) and paid out loan files.

6.2                 Delivery of Assigned Records. The Receiver shall deliver to
the Assuming Bank all Records described in (i) Section 6.1(a) as soon as
practicable on or after the date of this Agreement, and (ii) Section 6.1(b) as
soon as practicable after making any assignment described therein.

6.3                 Preservation of Records. The Assuming Bank agrees that it
will preserve and maintain for the joint benefit of the Receiver, the
Corporation and the Assuming Bank, all Records of which it has custody for such
period as either the Receiver or the Corporation in its discretion may require,
until directed otherwise, in writing, by the Receiver or Corporation. The
Assuming Bank shall have the primary responsibility to respond to subpoenas,
discovery requests, and other similar official inquiries with respect to the
Records of which it has custody.

6.4                 Access to Records; Copies. The Assuming Bank agrees to
permit the Receiver and the Corporation access to all Records of which the
Assuming Bank has custody, and to use, inspect, make extracts from or request
copies of any such Records in the manner and to the extent requested, and to
duplicate, in the discretion of the Receiver or the Corporation, any Record in
the form of microfilm or microfiche pertaining to Deposit account relationships;
provided, that in the event that the Failed Bank maintained one or more
duplicate copies of such microfilm or microfiche Records, the Assuming Bank
hereby assigns, transfers, and conveys to the Corporation one such duplicate
copy of each such Record without cost to the Corporation, and agrees to deliver
to the Corporation all Records assigned and transferred to the Corporation under
this Article VI as soon as practicable on or after the date of this Agreement.
The party requesting a copy of any Record shall bear the cost (based on standard
accepted industry charges to the extent applicable, as determined by the
Receiver) for providing such duplicate Records. A copy of each Record requested
shall be provided as soon as practicable by the party having custody thereof.



26 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



ARTICLE VII BID;

INITIAL PAYMENT

The Assuming Bank has submitted to the Receiver a negative bid of $15,000,000
for the Assets purchased and Liabilities Assumed hereunder (the "Bid Amount").
On the Payment Date, the Assuming Bank will pay to the Corporation, or the
Corporation will pay to the Assuming Bank, as the case may be, the Initial
Payment, together with interest on such amount (if the Payment Date is not the
day following the day of Bank Closing) from and including the day following Bank
Closing to and including the day preceding the Payment Date at the Settlement
Interest Rate.

ARTICLE VIII

ADJUSTMENTS

8.1                 Pro Forma Statement. It is understood that the determination
of the Initial Payment is based on the Receiver's best estimate of the
Liabilities Assumed and the Assets at Bank Closing. The Receiver, as soon as
practicable after Bank Closing, in accordance with the best information then
available, shall provide to the Assuming Bank a pro forma statement reflecting
any adjustments of such liabilities and assets as may be necessary. Such pro
forma statement shall take into account, to the extent possible, (i) liabilities
and assets of a nature similar to those contemplated by Section 2.1 or Section
3.1, respectively, which at Bank Closing were carried in the Failed Bank's
suspense accounts, (ii) accruals as of Bank Closing for all income related to
the assets and business of the Failed Bank acquired by the Assuming Bank
hereunder, whether or not such accruals were reflected on the Accounting Records
of the Failed Bank in the normal course of its operations, and (iii) adjustments
to determine the Book Value of any investment in a Subsidiary and related
accounts on the "bank only" (unconsolidated) balance sheet of the Failed Bank
based on the equity method of accounting, whether or not the Failed Bank used
the equity method of accounting for investments in subsidiaries, except that the
resulting amount cannot be less than the Subsidiary's recorded equity as of Bank
Closing as reflected on the Accounting Records of the Subsidiary. Any Loan
purchased by the Assuming Bank pursuant to Section 3.1 which the Failed Bank
charged off during the period from October 1, 2009 to Bank Closing shall be
deemed not to be charged off for the purposes of the pro forma statement, and
the purchase price shall be determined pursuant to Section 3.2.

8.2                 Correction of Errors and Omissions; Other Liabilities.



27 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(a)                  In the event any bookkeeping omissions or errors are
discovered in preparing any pro forma statement or in completing the transfers
and assumptions contemplated hereby, the parties hereto agree to correct such
errors and omissions, it being understood that, as far as practicable, all
adjustments will be made consistent with the judgments, methods, policies or
accounting principles utilized by the Failed Bank in preparing and maintaining
Accounting Records, except that adjustments made pursuant to this Section 8.2(a)
are not intended to bring the Accounting Records of the Failed Bank into
accordance with generally accepted accounting principles.

(b)                  If the Receiver discovers at any time subsequent to the
date of this Agreement that any claim exists against the Failed Bank which is of
such a nature that it would have been included in the liabilities assumed under
Article II had the existence of such claim or the facts giving rise thereto been
known as of Bank Closing, the Receiver may, in its discretion, at any time,
require that such claim be assumed by the Assuming Bank in a manner consistent
with the intent of this Agreement. The Receiver will make appropriate
adjustments to the pro forma statement provided by the Receiver to the Assuming
Bank pursuant to Section 8.1 as may be necessary.

8.3                 Payments. The Receiver agrees to cause to be paid to the
Assuming Bank, or the Assuming Bank agrees to pay to the Receiver, as the case
may be, on the Settlement Date, a payment in an amount which reflects net
adjustments (including any costs, expenses and fees associated with
determinations of value as provided in this Agreement) made pursuant to Section
8.1 or Section 8.2, plus interest as provided in Section 8.4. The Receiver and
the Assuming Bank agree to effect on the Settlement Date any further transfer of
assets to or assumption of liabilities or claims by the Assuming Bank as may be
necessary in accordance with Section 8.1 or Section 8.2.

8.4                 Interest. Any amounts paid under Section 8.3 or Section 8.5,
shall bear interest for the period from and including the day following Bank
Closing to and including the day preceding the payment at the Settlement
Interest Rate.

8.5                 Subsequent Adjustments. In the event that the Assuming Bank
or the Receiver discovers any errors or omissions as contemplated by Section 8.2
or any error with respect to the payment made under Section 8.3 after the
Settlement Date, the Assuming Bank and the Receiver agree to promptly correct
any such errors or omissions, make any payments and effect any transfers or
assumptions as may be necessary to reflect any such correction plus interest as
provided in Section 8.4.

ARTICLE IX

CONTINUING COOPERATION

9.1                 General Matters. The parties hereto agree that they will, in
good faith and with their best efforts, cooperate with each other to carry out
the transactions contemplated by this Agreement and to effect the purposes
hereof.



28 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



9.2                 Additional Title Documents. The Receiver, the Corporation
and the Assuming Bank each agree, at any time, and from time to time, upon the
request of any party hereto, to execute and deliver such additional instruments
and documents of conveyance as shall be reasonably necessary to vest in the
appropriate party its full legal or equitable title in and to the property
transferred pursuant to this Agreement or to be transferred in accordance
herewith. The Assuming Bank shall prepare such instruments and documents of
conveyance (in form and substance satisfactory to the Receiver) as shall be
necessary to vest title to the Assets in the Assuming Bank. The Assuming Bank
shall be responsible for recording such instruments and documents of conveyance
at its own expense.

9.3                 Claims and Suits.

(a)                  The Receiver shall have the right, in its discretion, to
(i) defend or settle any claim or suit against the Assuming Bank with respect to
which the Receiver has indemnified the Assuming Bank in the same manner and to
the same extent as provided in Article XII, and (ii) defend or settle any claim
or suit against the Assuming Bank with respect to any Liability Assumed, which
claim or suit may result in a loss to the Receiver arising out of or related to
this Agreement, or which existed against the Failed Bank on or before Bank
Closing. The exercise by the Receiver of any rights under this Section 9.3(a)
shall not release the Assuming Bank with respect to any of its obligations under
this Agreement.

(b)                  In the event any action at law or in equity shall be
instituted by any Person against the Receiver and the Corporation as
codefendants with respect to any asset of the Failed Bank retained or acquired
pursuant to this Agreement by the Receiver, the Receiver agrees, at the request
of the Corporation, to join with the Corporation in a petition to remove the
action to the United States District Court for the proper district. The Receiver
agrees to institute, with or without joinder of the Corporation as coplaintiff,
any action with respect to any such retained or acquired asset or any matter
connected therewith whenever notice requiring such action shall be given by the
Corporation to the Receiver.

9.4                 Payment of Deposits. In the event any depositor does not
accept the obligation of the Assuming Bank to pay any Deposit liability of the
Failed Bank assumed by the Assuming Bank pursuant to this Agreement and asserts
a claim against the Receiver for all or any portion of any such Deposit
liability, the Assuming Bank agrees on demand to provide to the Receiver funds
sufficient to pay such claim in an amount not in excess of the Deposit liability
reflected on the books of the Assuming Bank at the time such claim is made. Upon
payment by the Assuming Bank to the Receiver of such amount, the Assuming Bank
shall be discharged from any further obligation under this Agreement to pay to
any such depositor the amount of such Deposit liability paid to the Receiver.

9.5                 Withheld Payments. At any time, the Receiver or the
Corporation may, in its discretion, determine that all or any portion of any
deposit balance assumed by the Assuming Bank pursuant to this Agreement does not
constitute a "Deposit" (or otherwise, in its discretion, determine that it is
the best interest of the Receiver or Corporation to withhold all or any portion
of any deposit), and may direct the Assuming Bank to withhold payment of all or
any portion of any such deposit balance. Upon such direction, the Assuming Bank
agrees to hold such depositand not to make any payment of such deposit balance
to or on behalf of the depositor, or to itself, whether by way of transfer,
set-off, or otherwise. The Assuming Bank agrees to maintain the "withheld
payment" status of any such deposit balance until directed in writing by the
Receiver or the Corporation as to its disposition. At the direction of the
Receiver or the Corporation, the Assuming Bank shall return all or any portion
of such deposit balance to the Receiver or the Corporation, as appropriate, and
thereupon the Assuming Bank shall be discharged from any further liability to
such depositor with respect to such returned deposit balance. If such deposit
balance has been paid to the depositor prior to a demand for return by the
Corporation or the Receiver, and payment of such deposit balance had not been
previously withheld pursuant to this Section, the Assuming Bank shall not be
obligated to return such deposit balance to the Receiver or the Corporation. The
Assuming Bank shall be obligated to reimburse the Corporation or the Receiver,
as the case may be, for the amount of any deposit balance or portion thereof
paid by the Assuming Bank in contravention of any previous direction to withhold
payment of such deposit balance or return such deposit balance the payment of
which was withheld pursuant to this Section.



29 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



9.6                 Proceedings with Respect to Certain Assets and Liabilities.

(a)                  In connection with any investigation, proceeding or other
matter with respect to any asset or liability of the Failed Bank retained by the
Receiver, or any asset of the Failed Bank acquired by the Receiver pursuant to
this Agreement, the Assuming Bank shall cooperate to the extent reasonably
required by the Receiver.

(b)                  In addition to its obligations under Section 6.4, the
Assuming Bank shall provide representatives of the Receiver access at reasonable
times and locations without other limitation or qualification to (i) its
directors, officers, employees and agents and those of the Subsidiaries acquired
by the Assuming Bank, and (ii) its books and records, the books and records of
such Subsidiaries and all Credit Files, and copies thereof. Copies of books,
records and Credit Files shall be provided by the Assuming Bank as requested by
the Receiver and the costs of duplication thereof shall be borne by the
Receiver.

(c)                  Not later than ten (10) days after the Put Notice pursuant
to Section 3.4 or the date of the notice of transfer of any Loan by the Assuming
Bank to the Receiver pursuant to Section 3.6, the Assuming Bank shall deliver to
the Receiver such documents with respect to such Loan as the Receiver may
request, including without limitation the following: (i) all related Credit
Documents (other than certificates, notices and other ancillary documents), (ii)
a certificate setting forth the principal amount on the date of the transfer and
the amount of interest, fees and other charges then accrued and unpaid thereon,
and any restrictions on transfer to which any such Loan is subject, and (iii)
all Credit Files, and all documents, microfiche, microfilm and computer records
(including but not limited to magnetic tape, disc storage, card forms and
printed copy) maintained by, owned by, or in the possession of the Assuming Bank
or any Affiliate of the Assuming Bank relating to the transferred Loan.

9.7                 Information. The Assuming Bank promptly shall provide to the
Corporation such other information, including financial statements and
computations, relating to the performance of the provisions of this Agreement as
the Corporation or the Receiver may request from time to time, and, at the
request of the Receiver, make available employees of the Failed Bank employed or
retained by the Assuming Bank to assist in preparation of the pro forma
statement pursuant to Section 8.1.



30 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



ARTICLE X

CONDITION PRECEDENT

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before Bank Closing evidence reasonably
satisfactory to each of any necessary approval, waiver, or other action by any
governmental authority, the board of directors of the Assuming Bank, or other
third party, with respect to this Agreement and the transactions contemplated
hereby, the closing of the Failed Bank and the appointment of the Receiver, the
chartering of the Assuming Bank, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.

ARTICLE XI

REPRESENTATIONS AND WARRANTIES OF THE ASSUMING BANK

The Assuming Bank represents and warrants to the Corporation and the Receiver as
follows:

(a)                  Corporate Existence and Authority. The Assuming Bank (i) is
duly organized, validly existing and in good standing under the laws of its
Chartering Authority and has full power and authority to own and operate its
properties and to conduct its business as now conducted by it, and (ii) has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The Assuming Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the performance of the transactions contemplated hereby.

(b)                  Third Party Consents. No governmental authority or other
third party consents (including but not limited to approvals, licenses,
registrations or declarations) are required in connection with the execution,
delivery or performance by the Assuming Bank of this Agreement, other than such
consents as have been duly obtained and are in full force and effect.

(c)                  Execution and Enforceability. This Agreement has been duly
executed and delivered by the Assuming Bank and when this Agreement has been
duly authorized, executed and delivered by the Corporation and the Receiver,
this Agreement will constitute the legal, valid and binding obligation of the
Assuming Bank, enforceable in accordance with its terms.

(d)                  Compliance with Law.

(i)  Neither the Assuming Bank nor any of its Subsidiaries is in violation of
any statute, regulation, order, decision, judgment or decree of, or any
restriction imposed by, the United States of America, any State, municipality or
other political subdivision or any agency of any of the foregoing, or any court
or other tribunal having jurisdiction over the Assuming Bank or any of its
Subsidiaries or any assets of any such Person, or any foreign government or
agency thereof having such jurisdiction, with respect to the conduct of the
business of the Assuming Bank or of any of its Subsidiaries, or the ownership of
the properties of the Assuming Bank or any of its Subsidiaries, which, either
individually or in the aggregate with all other such violations, would
materially and adversely affect the business, operations or condition (financial
or otherwise) of the Assuming Bank or the ability of the Assuming Bank to
perform, satisfy or observe any obligation or condition under this Agreement.



31 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



 (ii)  Neither the execution and delivery nor the performance by the Assuming
Bank of this Agreement will result in any violation by the Assuming Bank of, or
be in conflict with, any provision of any applicable law or regulation, or any
order, writ or decree of any court or governmental authority.

e)                   Representations Remain True. The Assuming Bank represents
and warrants that it has executed and delivered to the Corporation a Purchaser
Eligibility Certification and Confidentiality Agreement and that all information
provided and representations made by or on behalf of the Assuming Bank in
connection with this Agreement and the transactions contemplated hereby,
including, but not limited to, the Purchaser Eligibility Certification and
Confidentiality Agreement (which are affirmed and ratified hereby) are and
remain true and correct in all material respects and do not fail to state any
fact required to make the information contained therein not misleading.

ARTICLE XII

INDEMNIFICATION

12.1                Indemnification of Indemnitees. From and after Bank Closing
and subject to the limitations set forth in this Section and Section 12.6 and
compliance by the Indemnitees with Section 12.2, the Receiver agrees to
indemnify and hold harmless the Indemnitees against any and all costs, losses,
liabilities, expenses (including attorneys' fees) incurred prior to the
assumption of defense by the Receiver pursuant to paragraph (d) of Section 12.2,
judgments, fines and amounts paid in settlement actually and reasonably incurred
in connection with claims against any Indemnitee based on liabilities of the
Failed Bank that are not assumed by the Assuming Bank pursuant to this Agreement
or subsequent to the execution hereof by the Assuming Bank or any Subsidiary or
Affiliate of the Assuming Bank for which indemnification is provided hereunder
in (a) of this Section 12.1, subject to certain exclusions as provided in (b) of
this Section 12.1:

(a) 

(1)     claims based on the rights of any shareholder or former shareholder as
such of (x) the Failed Bank, or (y) any Subsidiary or Affiliate of the Failed
Bank;

(2)     claims based on the rights of any creditor as such of the Failed Bank,
or any creditor as such of any director, officer, employee or agent of the
Failed Bank, with respect to any indebtedness or other obligation of the Failed
Bank arising prior to Bank Closing;



32 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(3)     claims based on the rights of any present or former director, officer,
employee or agent as such of the Failed Bank or of any Subsidiary or Affiliate
of the Failed Bank;

(4)     claims based on any action or inaction prior to Bank Closing of the
Failed Bank, its directors, officers, employees or agents as such, or any
Subsidiary or Affiliate of the Failed Bank, or the directors, officers,
employees or agents as such of such Subsidiary or Affiliate;

(5)     claims based on any malfeasance, misfeasance or nonfeasance of the
Failed Bank, its directors, officers, employees or agents with respect to the
trust business of the Failed Bank, if any;

(6)     claims based on any failure or alleged failure (not in violation of law)
by the Assuming Bank to continue to perform any service or activity previously
performed by the Failed Bank which the Assuming Bank is not required to perform
pursuant to this Agreement or which arise under any contract to which the Failed
Bank was a party which the Assuming Bank elected not to assume in accordance
with this Agreement and which neither the Assuming Bank nor any Subsidiary or
Affiliate of the Assuming Bank has assumed subsequent to the execution hereof;

(7)     claims arising from any action or inaction of any Indemnitee, including
for purposes of this Section 12.1(a)(7) the former officers or employees of the
Failed Bank or of any Subsidiary or Affiliate of the Failed Bank that is taken
upon the specific written direction of the Corporation or the Receiver, other
than any action or inaction taken in a manner constituting bad faith, gross
negligence or willful misconduct; and

(8)     claims based on the rights of any depositor of the Failed Bank whose
deposit has been accorded "withheld payment" status and/or returned to the
Receiver or Corporation in accordance with Section 9.5 and/or has become an
"unclaimed deposit" or has been returned to the Corporation or the Receiver in
accordance with Section 2.3;

(b)     provided, that, with respect to this Agreement, except for paragraphs
(7) and (8) of Section 12.1(a), no indemnification will be provided under this
Agreement for any:

(1)   judgment or fine against, or any amount paid in settlement (without the
written approval of the Receiver) by, any Indemnitee in connection with any
action that seeks damages against any Indemnitee (a "counterclaim") arising with
respect to any Asset and based on any action or inaction of either the Failed
Bank, its directors, officers, employees or agents as such prior to Bank
Closing, unless any such judgment, fine or amount paid in settlement exceeds the
greater of (i) the Repurchase Price of such Asset, or (ii) the monetary recovery
sought on such Asset by the Assuming Bank in the cause of action from which the
counterclaim arises; and in such event the Receiver will provide indemnification
only in the amount of such excess; and no indemnification will be provided for
any costs or expenses other than any costs or expenses (including attorneys'
fees) which, in the determination of the Receiver, have been actually and
reasonably incurred by such Indemnitee in connection with the defense of any
such counterclaim; and it is expressly agreed that the Receiver reserves the
right to intervene, in its discretion, on its behalf and/or on behalf of the
Receiver, in the defense of any such counterclaim;



33 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(2)     claims with respect to any liability or obligation of the Failed Bank
that is expressly assumed by the Assuming Bank pursuant to this Agreement or
subsequent to the execution hereof by the Assuming Bank or any Subsidiary or
Affiliate of the Assuming Bank;

(3)     claims with respect to any liability of the Failed Bank to any present
or former employee as such of the Failed Bank or of any Subsidiary or Affiliate
of the Failed Bank, which liability is expressly assumed by the Assuming Bank
pursuant to this Agreement or subsequent to the execution hereof by the Assuming
Bank or any Subsidiary or Affiliate of the Assuming Bank;

(4)     claims based on the failure of any Indemnitee to seek recovery of
damages from the Receiver for any claims based upon any action or inaction of
the Failed Bank, its directors, officers, employees or agents as fiduciary,
agent or custodian prior to Bank Closing;

 (5)     claims based on any violation or alleged violation by any Indemnitee of
the antitrust, branching, banking or bank holding company or securities laws of
the United States of America or any State thereof;

(6)     claims based on the rights of any present or former creditor, customer,
or supplier as such of the Assuming Bank or any Subsidiary or Affiliate of the
Assuming Bank;

(7)     claims based on the rights of any present or former shareholder as such
of the Assuming Bank or any Subsidiary or Affiliate of the Assuming Bank
regardless of whether any such present or former shareholder is also a present
or former shareholder of the Failed Bank;

(8)     claims, if the Receiver determines that the effect of providing such
indemnification would be to (i) expand or alter the provisions of any warranty
or disclaimer thereof provided in Section 3.3 or any other provision of this
Agreement, or (ii) create any warranty not expressly provided under this
Agreement;

(9)     claims which could have been enforced against any Indemnitee had the
Assuming Bank not entered into this Agreement;

(10)   claims based on any liability for taxes or fees assessed with respect to
the consummation of the transactions contemplated by this Agreement, including
without limitation any subsequent transfer of any Assets or Liabilities Assumed
to any Subsidiary or Affiliate of the Assuming Bank;

(11)   except as expressly provided in this Article XII, claims based on any
action or inaction of any Indemnitee, and nothing in this Agreement shall be
construed to provide indemnification for (i) the Failed Bank, (ii) any
Subsidiary or Affiliate of the Failed Bank, or (iii) any present or former
director, officer, employee or agent of the Failed Bank or its Subsidiaries or
Affiliates; provided, that the Receiver, in its discretion, may provide
indemnification hereunder for any present or former director, officer, employee
or agent of the Failed Bank or its Subsidiaries or Affiliates who is also or
becomes a director, officer, employee or agent of the Assuming Bank or its
Subsidiaries or Affiliates;



34 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(12)   claims or actions which constitute a breach by the Assuming Bank of the
representations and warranties contained in Article XI;

(13)   claims arising out of or relating to the condition of or generated by an
Asset arising from or relating to the presence, storage or release of any
hazardous or toxic substance, or any pollutant or contaminant, or condition of
such Asset which violate any applicable Federal, State or local law or
regulation concerning environmental protection; and

(14)   claims based on, related to or arising from any asset, including a loan,
acquired or liability assumed by the Assuming Bank, other than pursuant to this
Agreement.

12.2                Conditions Precedent to Indemnification. It shall be a
condition precedent to the obligation of the Receiver to indemnify any Person
pursuant to this Article XII that such Person shall, with respect to any claim
made or threatened against such Person for which such Person is or may be
entitled to indemnification hereunder:

(a)                   give written notice to the Regional Counsel (Litigation
Branch) of the Corporation in the manner and at the address provided in Section
13.7 of such claim as soon as practicable after such claim is made or
threatened; provided, that notice must be given on or before the date which is
six (6) years from the date of this Agreement;

(b)                   provide to the Receiver such information and cooperation
with respect to such claim as the Receiver may reasonably require;

(c)                   cooperate and take all steps, as the Receiver may
reasonably require, to preserve and protect any defense to such claim;

(d)                   in the event suit is brought with respect to such claim,
upon reasonable prior notice, afford to the Receiver the right, which the
Receiver may exercise in its sole discretion, to conduct the investigation,
control the defense and effect settlement of such claim, including without
limitation the right to designate counsel and to control all negotiations,
litigation, arbitration, settlements, compromises and appeals of any such claim,
all of which shall be at the expense of the Receiver; provided, that the
Receiver shall have notified the Person claiming indemnification in writing that
such claim is a claim with respect to which the Person claiming indemnification
is entitled to indemnification under this Article XII;

(e)                   not incur any costs or expenses in connection with any
response or suit with respect to such claim, unless such costs or expenses were
incurred upon the written direction of the Receiver; provided, that the Receiver
shall not be obligated to reimburse the amount of any such costs or expenses
unless such costs or expenses were incurred upon the written direction of the
Receiver;



35 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



(f)                   not release or settle such claim or make any payment or
admission with respect thereto, unless the Receiver consents in writing thereto,
which consent shall not be unreasonably withheld; provided, that the Receiver
shall not be obligated to reimburse the amount of any such settlement or payment
unless such settlement or payment was effected upon the written direction of the
Receiver; and

(g)                  take reasonable action as the Receiver may request in
writing as necessary to preserve, protect or enforce the rights of the
indemnified Person against any Primary Indemnitor.

12.3                No Additional Warranty. Nothing in this Article XII shall be
construed or deemed to (i) expand or otherwise alter any warranty or disclaimer
thereof provided under Section 3.3 or any other provision of this Agreement with
respect to, among other matters, the title, value, collectibility, genuineness,
enforceability or condition of any (x) Asset, or (y) asset of the Failed Bank
purchased by the Assuming Bank subsequent to the execution of this Agreement by
the Assuming Bank or any Subsidiary or Affiliate of the Assuming Bank, or (ii)
create any warranty not expressly provided under this Agreement with respect
thereto.

12.4                Indemnification of Receiver and Corporation. From and after
Bank Closing, the Assuming Bank agrees to indemnify and hold harmless the
Corporation and the Receiver and their respective directors, officers, employees
and agents from and against any and all costs, losses, liabilities, expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred in connection with any of the following:

(a)                  claims based on any and all liabilities or obligations of
the Failed Bank assumed by the Assuming Bank pursuant to this Agreement or
subsequent to the execution hereof by the Assuming Bank or any Subsidiary or
Affiliate of the Assuming Bank, whether or not any such liabilities subsequently
are sold and/or transferred, other than any claim based upon any action or
inaction of any Indemnitee as provided in paragraph (7) or (8) of Section
12.1(a); and

(b)                  claims based on any act or omission of any Indemnitee
(including but not limited to claims of any Person claiming any right or title
by or through the Assuming Bank with respect to Assets transferred to the
Receiver pursuant to Section 3.4 or 3.6), other than any action or inaction of
any Indemnitee as provided in paragraph (7) or (8) of Section 12.1(a).

12.5                Obligations Supplemental. The obligations of the Receiver,
and the Corporation as guarantor in accordance with Section 12.7, to provide
indemnification under this Article XII are to supplement any amount payable by
any Primary Indemnitor to the Person indemnified under this Article XII.
Consistent with that intent, the Receiver agrees only to make payments pursuant
to such indemnification to the extent not payable by a Primary Indemnitor. If
the aggregate amount of payments by the Receiver, or the Corporation as
guarantor in accordance with Section 12.7, and all Primary Indemnitors with
respect to any item of indemnification under this Article XII exceeds the amount
payable with respect to such item, such Person being indemnified shall notify
the Receiver thereof and, upon the request of the Receiver, shall promptly pay
to the Receiver, or the Corporation as appropriate, the amount of the Receiver's
(or Corporation's) payments to the extent of such excess.



36 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



12.6                Criminal Claims. Notwithstanding any provision of this
Article XII to the contrary, in the event that any Person being indemnified
under this Article XII shall become involved in any criminal action, suit or
proceeding, whether judicial, administrative or investigative, the Receiver
shall have no obligation hereunder to indemnify such Person for liability with
respect to any criminal act or to the extent any costs or expenses are
attributable to the defense against the allegation of any criminal act, unless
(i) the Person is successful on the merits or otherwise in the defense against
any such action, suit or proceeding, or (ii) such action, suit or proceeding is
terminated without the imposition of liability on such Person.

12.7                Limited Guaranty of the Corporation. The Corporation hereby
guarantees performance of the Receiver's obligation to indemnify the Assuming
Bank as set forth in this Article XII. It is a condition to the Corporation's
obligation hereunder that the Assuming Bank shall comply in all respects with
the applicable provisions of this Article XII. The Corporation shall be liable
hereunder only for such amounts, if any, as the Receiver is obligated to pay
under the terms of this Article XII but shall fail to pay. Except as otherwise
provided above in this Section 12.7, nothing in this Article XII is intended or
shall be construed to create any liability or obligation on the part of the
Corporation, the United States of America or any department or agency thereof
under or with respect to this Article XII, or any provision hereof, it being the
intention of the parties hereto that the obligations undertaken by the Receiver
under this Article XII are the sole and exclusive responsibility of the Receiver
and no other Person or entity.

12.8                Subrogation. Upon payment by the Receiver, or the
Corporation as guarantor in accordance with Section 12.7, to any Indemnitee for
any claims indemnified by the Receiver under this Article XII, the Receiver, or
the Corporation as appropriate, shall become subrogated to all rights of the
Indemnitee against any other Person to the extent of such payment.

ARTICLE XIII

MISCELLANEOUS

13.1                Entire Agreement. This Agreement embodies the entire
agreement of the parties hereto in relation to the subject matter herein and
supersedes all prior understandings or agreements, oral or written, between the
parties.

13.2                Headings. The headings and subheadings of the Table of
Contents, Articles and Sections contained in this Agreement, except the terms
identified for definition in Article I and elsewhere in this Agreement, are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof.

13.3                Counterparts. This Agreement may be executed in any number
of counterparts and by the duly authorized representative of a different party
hereto on separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.



37 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



13.4                GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL LAW
OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL LAW,
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE FAILED
BANK IS LOCATED.

13.5                Successors. All terms and conditions of this Agreement shall
be binding on the successors and assigns of the Receiver, the Corporation and
the Assuming Bank. Except as otherwise specifically provided in this Agreement,
nothing expressed or referred to in this Agreement is intended or shall be
construed to give any Person other than the Receiver, the Corporation and the
Assuming Bank any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provisions contained herein, it being the
intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Bank and for the benefit of no other Person.

13.6                Modification; Assignment. No amendment or other
modification, rescission, release, or assignment of any part of this Agreement
shall be effective except pursuant to a written agreement subscribed by the duly
authorized representatives of the parties hereto.

13.7                Notice. Any notice, request, demand, consent, approval or
other communication to any party hereto shall be effective when received and
shall be given in writing, and delivered in person against receipt therefor, or
sent by certified mail, postage prepaid, courier service, telex or facsimile
transmission to such party (with copies as indicated below) at its address set
forth below or at such other address as it shall hereafter furnish in writing to
the other parties. All such notices and other communications shall be deemed
given on the date received by the addressee.

Assuming Bank

T. Heath Fountain Chief Financial Officer 721 N. Westover Blvd. Albany, Georgia
31707 Tel. 229.878.2055 Fax 229.878.2052

with a copy to: O. Leonard Dorminey, Chief Executive Officer

Receiver and Corporation

Federal Deposit Insurance Corporation, Receiver of The Tattnall Bank 1601 Bryan
St., Suite 1700 Dallas, Texas 75201



38 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



Attention: Settlement Manager

with copy to: Regional Counsel (Litigation Branch)

and with respect to notice under Article XII:

Federal Deposit Insurance Corporation Receiver of The Tattnall Bank 1601 Bryan
St., Suite 1700 Dallas, Texas 75201 Attention: Regional Counsel (Litigation
Branch)

13.8                Manner of Payment. All payments due under this Agreement
shall be in lawful money of the United States of America in immediately
available funds as each party hereto may specify to the other parties; provided,
that in the event the Receiver or the Corporation is obligated to make any
payment hereunder in the amount of $25,000.00 or less, such payment may be made
by check.

13.9                Costs, Fees and Expenses. Except as otherwise specifically
provided herein, each party hereto agrees to pay all costs, fees and expenses
which it has incurred in connection with or incidental to the matters contained
in this Agreement, including without limitation any fees and disbursements to
its accountants and counsel; provided, that the Assuming Bank shall pay all
fees, costs and expenses (other than attorneys' fees incurred by the Receiver)
incurred in connection with the transfer to it of any Assets or Liabilities
Assumed hereunder or in accordance herewith.

13.10              Waiver. Each of the Receiver, the Corporation and the
Assuming Bank may waive its respective rights, powers or privileges under this
Agreement; provided, that such waiver shall be in writing; and further provided,
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Bank to exercise any right, power or privilege under this Agreement
shall operate as a waiver thereof, nor will any single or partial exercise of
any right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege by the
Receiver, the Corporation, or the Assuming Bank under this Agreement, nor will
any such waiver operate or be construed as a future waiver of such right, power
or privilege under this Agreement.

13.11              Severability. If any provision of this Agreement is declared
invalid or unenforceable, then, to the extent possible, all of the remaining
provisions of this Agreement shall remain in full force and effect and shall be
binding upon the parties hereto.

13.12              Term of Agreement. This Agreement shall continue in full
force and effect until the sixth (6th) anniversary of Bank Closing; provided,
that the provisions of Section 6.3 and 6.4 shall survive the expiration of the
term of this Agreement. Provided, however, the receivership of the Failed Bank
may be terminated prior to the expiration of the term of this Agreement; in such
event, the guaranty of the Corporation, as provided in and in accordance with
the provisions of Section 12.7 shall be in effect for the remainder of the term.
Expiration of the term of this Agreement shall not affect any claim or liability
of any party with respect to any (i) amount which is owing at the time of such
expiration, regardless of when such amount becomes payable, and (ii) breach of
this Agreement occurring prior to such expiration, regardless of when such
breach is discovered.



39 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



13.13              Survival of Covenants, Etc. The covenants, representations,
and warranties in this Agreement shall survive the execution of this Agreement
and the consummation of the transactions contemplated hereunder.

[Signature Page Follows]





40 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

   

FEDERAL DEPOSIT INSURANCE CORPORATION,

RECEIVER OF THE TATTINALL BANK,

REIDSVILLE, GEORGIA

  BY:

/s/ GREGORY J. ZALESKI

NAME:

GREGORY J. ZALESKI

TITLE: RECEIVER-IN-CHARGE  

Attest:

 

/s/ Gary L. Lewis

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION

  BY:

/s/ GREGORY J. ZALESKI

NAME: GREGORY J. ZALESKI TITLE: RECEIVER-IN-CHARGE  

Attest:

 

/s/ Gary L. Lewis

 

   

HERITAGEBANK OF THE SOUTH,

ALBANY, GEORGIA

  BY:

/s/ O. LEONARD DORMINEY

NAME:

O. LEONARD DORMINEY

TITLE: CEO  

Attest:

 

/s/ T. Heath Fountain

 



41 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



SCHEDULE 2.1 - Certain Liabilities Assumed 

To be provided.





42 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



SCHEDULE 2.1(a) – Excluded Deposit Liability Accounts

Accounts Excluded from P&A Transaction

THE TATTNALL BANK

REIDSVILLE, GEORGIA



The Tattnall Bank has deposits associated with the Depository Organization (DO)
Cede & Co as Nominee for DTC. The DO accounts do not pass to the Assuming Bank
and are excluded from the transaction as described in section 2.1 of the P&A
Agreement. The attached Schedule 2.1 .a DO Detail Report identifies the DO
accounts as of the date of the deposit download. This schedule will be updated
post closing with data as of Bank Closing date.





43 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



GRAPHIC [pg44.jpg]

44 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



SCHEDULE 3.1 - Certain Assets Purchased
SEE ATTACHED LIST

THE LIST(S) ATTACHED TO THIS SCHEDULE (OR SUBSCHEDULE(S)) AND THE INFORMATION
THEREIN, IS AS OF THE DATE OF THE MOST RECENT PERTINENT DATA MADE AVAILABLE TO
THE ASSUMING BANK AS PART OF THE INFORMATION PACKAGE. IT WILL BE ADJUSTED TO
REFLECT THE COMPOSITION AND BOOK VALUE OF THE LOANS AND ASSETS AS OF THE DATE OF
BANK CLOSING. THE LIST(S) MAY NOT INCLUDE ALL LOANS AND ASSETS (E.G., CHARGED
OFF LOANS). THE LIST(S) MAY BE REPLACED WITH A MORE ACCURATE LIST POST CLOSING.



45 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



SCHEDULE 3.2 - Purchase Price of Assets or assets



(a) cash and receivables from depository Book Value institutions, including cash
items in the process of collection, plus interest thereon:   (b) securities
(exclusive of the capital stock of As provided in Section 3.2(b) Acquired
Subsidiaries), plus interest thereon:   (c) federal funds sold and repurchase
Book Value agreements, if any, including interest thereon:   (d) Loans: Book
Value   (e) omitted   (f) credit card business, if any, including all Book Value
outstanding extensions of credit:   (g) Safe Deposit Boxes and related business,
safekeeping business and trust business, if any: Book Value   (h) Records and
other documents: Book Value   (i) capital stock of any Acquired Subsidiaries:
Book Value   (j) amounts owed to the Failed Bank by any Acquired Subsidiary:
Book Value   (k) assets securing Deposits of public money, to the extent not
otherwise purchased hereunder: Book Value   (l) Overdrafts of customers: Book
Value   (m) rights, if any, with respect to Qualified Financial Contracts. As
provided in Section 3.2(c)



46 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



assets subject to an option to purchase:

(a) Bank Premises: Fair Market Value (b) Furniture and Equipment: Fair Market
Value (c) Fixtures: Fair Market Value (d) Other Equipment: Fair Market Value



47 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



SCHEDULE 3.5(l) - Excluded Private Label Asset-Backed Securities





48 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



EXHIBIT 2.3A
FINAL NOTICE LETTER

FINAL LEGAL NOTICE
Claiming Requirements for Deposits
Under 12 U.S.C. 1822(e)

[Date]

[Name of Unclaimed Depositor]

[Address of Unclaimed Depositor]

[Anytown, USA]

Subject: [XXXXX – Name of Bank

            City, State] – In Receivership

Dear [Sir/Madam]:

As you may know, on [Date: Closing Date], the [Name of Bank (“The Bank”)] was
closed and the Federal Deposit Insurance Corporation (“FDIC”) transferred [The
Bank’s] accounts to [Name of Acquiring Institution].

According to federal law under 12 U.S.C., 1822(e), on [Date: eighteen months
from the Closing Date], [Name of Acquiring Institution] must transfer the funds
in your account(s) back to the FDIC if you have not claimed your account(s) with
[Name of Acquiring Institution]. Based on the records recently supplied to us by
[Name of Acquiring Institution], your account(s) currently fall into this
category.

This letter is your formal Legal Notice that you have until [Date: eighteen
months from the Closing Date], to claim or arrange to continue your account(s)
with [Name of Acquiring Institution]. There are several ways that you can claim
your account(s) at [Name of Acquiring Institution]. It is only necessary for you
to take any one of the following actions in order for your account(s) at [Name
of Acquiring Institution] to be deemed claimed. In addition, if you have more
than one account, your claim to one account will automatically claim all
accounts:

1. Write to [Name of Acquiring Institution] and notify them that you wish to
keep your account(s) active with them. Please be sure to include the name of the
account(s), the account number(s), the signature of an authorized signer on the
account(s), name, and address. [Name of Acquiring Institution] address is:

[123 Main Street Anytown, USA]

2. Execute a new signature card on your account(s), enter into a new deposit
agreement with [Name of Acquiring Institution], change the ownership on your
account(s), or renegotiate the terms of your certificate of deposit account(s)
(if any).



49 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



3. Provide [Name of Acquiring Institution] with a change of address form.      
4. Make a deposit to or withdrawal from your account(s). This includes writing a
check on any account or having an automatic direct deposit credited to or an
automatic withdrawal debited from an account.

If you do not want to continue your account(s) with [Name of Acquiring
Institution] for any reason, you can withdraw your funds and close your
account(s). Withdrawing funds from one or more of your account(s) satisfies the
federal law claiming requirement. If you have time deposits, such as
certificates of deposit, [Name of Acquiring Institution] can advise you how to
withdraw them without being charged an interest penalty for early withdrawal.

If you do not claim ownership of your account(s) at [Name of Acquiring
Institution by Date: eighteen months from the Closing Date] federal law requires
[Name of Acquiring Institution] to return your deposits to the FDIC, which will
deliver them as unclaimed property to the State indicated in your address in the
Failed Institution’s records. If your address is outside of the United States,
the FDIC will deliver the deposits to the State in which the Failed Institution
had its main office. 12 U.S.C. § 1822(e). If the State accepts custody of your
deposits, you will have 10 years from the date of delivery to claim your
deposits from the State. After 10 years you will be permanently barred from
claiming your deposits. However, if the State refuses to take custody of your
deposits, you will be able to claim them from the FDIC until the receivership is
terminated. If you have not claimed your insured deposits before the
receivership is terminated, and a receivership may be terminated at any time,
all of your rights in those deposits will be barred.

If you have any questions or concerns about these items, please contact [Bank
Employee] at [Name of Acquiring Institution] by phone at [(XXX) XXX-XXXX].

  Sincerely,  

[Name of Claims Specialist]

[Title]



50 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



EXHIBIT 2.3B
AFFIDAVIT OF MAILING

AFFIDAVIT OF MAILING

State of

COUNTY OF

I am employed as a [Title of Office] by the [Name of Acquiring Institution].

This will attest that on [Date of mailing], I caused a true and correct copy of
the Final Legal Notice, attached hereto, to owners of unclaimed deposits of
[Name of Failed Bank], City, State, to be prepared for deposit in the mail of
the United States of America on behalf of the Federal Deposit Insurance
Corporation. A list of depositors to whom the notice was mailed is attached.
This notice was mailed to the depositor's last address as reflected on the books
and records of the [Name of Failed Bank] as of the date of failure.



    [Name] [Title of Office] [Name of Acquiring Institution]

Subscribed and sworn to before me this____________________ day of [Month, Year].

My commission expires:

        [Name], Notary Public



51 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



EXHIBIT 3.2(c) -- VALUATION OF CERTAIN
QUALIFIED FINANCIAL CONTRACTS

A.

Scope

  Interest Rate Contracts - All interest rate swaps, forward rate agreements,
interest rate futures, caps, collars and floors, whether purchased or written.  
Option Contracts - All put and call option contracts, whether purchased or
written, on marketable securities, financial futures, foreign currencies,
foreign exchange or foreign exchange futures contracts.   Foreign Exchange
Contracts - All contracts for future purchase or sale of foreign currencies,
foreign currency or cross currency swap contracts, or foreign exchange futures
contracts.   B.

Exclusions

 

 

All financial contracts used to hedge assets and liabilities that are acquired
by the Assuming Bank but are not subject to adjustment from Book Value.

  C.

Adjustment

  The difference between the Book Value and market value as of Bank Closing.  
D.

Methodology

  1. The price at which the Assuming Bank sells or disposes of Qualified
Financial Contracts will be deemed to be the fair market value of such
contracts, if such sale or disposition occurs at prevailing market rates within
a predefined timetable as agreed upon by the Assuming Bank and the Receiver.  
2. In valuing all other Qualified Financial Contracts, the following principles
will apply:

  (i) All known cash flows under swaps or forward exchange contracts shall be
present valued to the swap zero coupon interest rate curve.   (ii) All
valuations shall employ prices and interest rates based on the actual frequency
of rate reset or payment.   (iii) Each tranche of amortizing contracts shall be
separately valued. The total value of such amortizing contract shall be the sum
of the values of its component tranches.



52 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



  (iv)

For regularly traded contracts, valuations shall be at the midpoint of the bid
and ask prices quoted by customary sources (e.g., The Wall Street Journal,
Telerate, Reuters or other similar source) or regularly traded exchanges.

  (v) For all other Qualified Financial Contracts where published market quotes
are unavailable, the adjusted price shall be the average of the bid and ask
price quotes from three (3) securities dealers acceptable to the Receiver and
Assuming Bank as of Bank Closing. If quotes from securities dealers cannot be
obtained, an appraiser acceptable to the Receiver and the Assuming Bank will
perform a valuation based on modeling, correlation analysis, interpolation or
other techniques, as appropriate.



53 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



EXHIBIT 4.13

INTERIM ASSET SERVICING ARRANGEMENT

(a)                 With respect to each asset (or liability) designated from
time to time by the Receiver to be serviced by the Assuming Bank pursuant to
this Arrangement (such being designated as "Pool Assets"), during the term of
this Arrangement, the Assuming Bank shall:

(i)    Promptly apply payments received with respect to any Pool Assets;

(ii)   Reverse and return insufficient funds checks;

(iii)  Pay (A) participation payments to participants in Loans, as and when
received; and (B) tax and insurance bills on Pool Assets as they come due, out
of escrow funds maintained for purposes;

(iv)  Maintain accurate records reflecting (A) the payment history of Pool
Assets, with updated information received concerning changes in the address or
identity of the obligors and (B) usage of data processing equipment and employee
services with respect to servicing duties;

(v)   Send billing statements to obligors on Pool Assets to the extent that such
statements were sent by the Failed Bank;

(vi)  Send notices to obligors who are in default on Loans (in the same manner
as the Failed Bank);

(vii)  Send to the Receiver, Attn: Managing Liquidator, at the address provided
in Section 13.7 of the Agreement, via overnight delivery: (A) on a weekly basis,
weekly reports for the Pool Assets, including, without limitation, reports
reflecting collections and the trial balances, transaction journals and loan
histories for Pool Assets having activity, together with copies of (1) checks
received, (2) insufficient funds checks returned, (3) checks for payment to
participants or for taxes and insurance, (4) pay-off requests, (5) notices to
defaulted obligors, and (6) data processing and employee logs and (B) any other
reports, copies or information as may be periodically or from time to time
requested;

(viii) Remit on a weekly basis to the Receiver, Attn: Division of Finance,
Cashier Unit, Operations, at the address in (vii), via wire transfer to the
account designated by the Receiver, all payments received on Pool Assets managed
by the Assuming Bank or at such time and place and in such manner as may be
directed by the Receiver;

(ix)   prepare and timely file all information reports with appropriate tax
authorities, and, if required by the Receiver, prepare and file tax returns and
pay taxes due on or before the due date, relating to the Pool Assets; and

(x)    provide and furnish such other services, operations or functions as may
be required with regard to Pool Assets, including, without limitation, as may be
required with regard to any business, enterprise or agreement which is a Pool
Asset, all as may be required by the Receiver.



54 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Section, the Assuming Bank
shall not be required to initiate litigation or other collection proceedings
against any obligor or any collateral with respect to any defaulted Loan. The
Assuming Bank shall promptly notify the Receiver, at the address provided above
in subparagraph (a)(vii), of any claims or legal actions regarding any Pool
Asset.

(b)                The Receiver agrees to reimburse the Assuming Bank for
actual, reasonable and necessary expenses incurred in connection with the
performance of duties pursuant to this Arrangement, including expenses of
photocopying, postage and express mail, and data processing and employee
services (based upon the number of hours spent performing servicing duties).

(c)                The Assuming Bank shall provide the services described herein
for an initial period of ninety (90) days after Bank Closing. At the option of
the Receiver, exercisable by notice given not later than ten (10) days prior to
the end of such initial period or a renewal period, the Assuming Bank shall
continue to provide such services for such renewal period(s) as designated by
the Receiver, up to the Settlement Date.

(d)                At any time during the term of this Arrangement, the Receiver
may, upon written notice to the Assuming Bank, remove one or more Pool Assets
from the Pool, at which time the Assuming Bank's responsibility with respect
thereto shall terminate.

(e)                At the expiration of this Agreement or upon the termination
of the Assuming Bank's responsibility with respect to any Pool Asset pursuant to
paragraph (d) hereof, the Assuming Bank shall:

(i)   deliver to the Receiver (or its designee) all of the Credit Documents and
Pool Records relating to the Pool Assets; and

(ii)  cooperate with the Receiver to facilitate the orderly transition of
managing the Pool Assets to the Receiver (or its designee).

(f)                 At the request of the Receiver, the Assuming Bank shall
perform such transitional services with regard to the Pool Assets as the
Receiver may request. Transitional services may include, without limitation,
assisting in any due diligence process deemed necessary by the Receiver and
providing to the Receiver or its designee(s) (x) information and data regarding
the Pool Assets, including, without limitation, system reports and data
downloads sufficient to transfer the Pool Assets to another system or systems,
and (y) access to employees of the Assuming Bank involved in the management of,
or otherwise familiar with, the Pool Assets.



55 Module 4- Whole Bank – P&A The Tattnall Bank Version 1.06 Reidsville, Georgia
October 18, 2009

